Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of April 10, 2006

among

THE PRINCETON REVIEW, INC.,

as the Borrower,

PRINCETON REVIEW OPERATIONS, L.L.C.,

and

the other Subsidiaries of Borrower

from time to time a party hereto, the Guarantors

and

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GOLUB CAPITAL INCORPORATED

as Administrative Agent

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

1

     1.1

Definitions

1

     1.2

Interpretive Matters

2

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

3

     2.1

Credit Facilities

3

     2.2

Reserved

4

     2.3

Prepayments

4

     2.4

Use of Proceeds

6

     2.5

Interest and Applicable Margins

6

     2.6

Eligible Accounts

8

     2.7

[Intentionally Omitted.]

9

     2.8

Cash Management Systems

9

     2.9

Fees

10

     2.10

Receipt of Payments

11

     2.11

Application and Allocation of Payments

11

     2.12

[Reserved]

12

     2.13

Indemnity

12

     2.14

Access

13

     2.15

Taxes

14

     2.16

Capital Adequacy; Increased Costs; Illegality

14

     2.17

Lenders’ Evidence of Indebtedness

15

     2.18

Single Loan

16

 

 

ARTICLE III CONDITIONS PRECEDENT

16

     3.1

Conditions to the Initial Loans

16

     3.2

Further Conditions to Each Loan

19

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

20

     4.1

Corporate Existence; Compliance with Law

20

     4.2

Executive Offices; FEIN

20

     4.3

Corporate Power, Authorization, Enforceable Obligations

20

     4.4

Financial Statements

21

     4.5

Material Adverse Effect

21

     4.6

Ownership of Property; Liens

21

     4.7

Labor Matters

22

     4.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

22

     4.9

Government Regulation

23

     4.10

Margin Regulations

23

     4.11

Taxes

23

     4.12

ERISA

24

     4.13

No Litigation

24

     4.14

Brokers

24

i




     4.15

Intellectual Property

24

     4.16

Full Disclosure

25

     4.17

Environmental Matters

25

     4.18

Insurance

25

     4.19

Deposit and Disbursement Accounts

25

     4.20

Government Contracts

26

     4.21

Customer and Trade Relations

26

     4.22

Reserved

26

     4.23

Solvency

26

     4.24

Reserved

26

     4.25

Reserved

26

     4.26

Reserved

26

     4.27

Foreign Assets Control  Regulations, Etc.

26

     4.28

SEC Filings

27

 

 

ARTICLE V FINANCIAL STATEMENTS AND INFORMATION

27

     5.1

Reports and Notices

27

     5.2

Collateral Reports

29

     5.3

Communication with Accountants

30

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

30

     6.1

Maintenance of Existence and Conduct of Business

30

     6.2

Payment of Obligations

30

     6.3

Books and Records

31

     6.4

Insurance; Damage to or Destruction of Collateral

31

     6.5

Compliance with Laws

32

     6.6

Reserved

33

     6.7

Intellectual Property

33

     6.8

Environmental Matters

33

     6.9

Landlords’ Agreements, Mortgagee Agreements and Bailee Letters

33

     6.10

Blocked Accounts

34

     6.11

Reserved

34

     6.12

Right of First Offer; Right to Participate

34

     6.13

New Subsidiaries; Further Assurances

35

     6.14

Security Interest

35

     6.15

Good Standing Certificate

35

     6.16

Insurance

35

 

 

ARTICLE VII NEGATIVE COVENANTS

36

     7.1

Mergers, Subsidiaries, Etc.

36

     7.2

Investments; Loans and Advances

36

     7.3

Indebtedness

37

     7.4

Management and Affiliate Transactions

37

     7.5

Capital Structure and Business

37

     7.6

Guaranteed Indebtedness

38

     7.7

Liens

38

ii




     7.8

Sale of Stock and Assets

38

     7.9

ERISA

38

     7.10

Financial Covenants

38

     7.11

Reserved

39

     7.12

Sale-Leasebacks

39

     7.13

Cancellation of Indebtedness

39

     7.14

Restricted Payments

39

     7.15

Change of Jurisdiction, Corporate Name or Location; Change of Fiscal Year

39

     7.16

No Impairment of Intercompany Transfers

40

     7.17

No Speculative Transactions

40

     7.18

Anti-Terrorism Laws

40

 

 

ARTICLE VIII TERM

40

     8.1

Termination

40

     8.2

Survival of Obligations Upon Termination of Financing Arrangements

41

 

 

ARTICLE IX EVENTS OF DEFAULT: RIGHTS AND REMEDIES

41

     9.1

Events of Default

41

     9.2

Remedies

43

     9.3

Waivers by Loan Parties

43

 

 

ARTICLE X ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT

44

     10.1

Assignment and Participations

44

     10.2

Appointment of Administrative Agent

45

     10.3

Administrative Agent’s Reliance, Etc.

46

     10.4

Administrative Agent and Affiliates

47

     10.5

Lender Credit Decision

47

     10.6

Indemnification

47

     10.7

Successor Administrative Agent

48

     10.8

Set-Off and Sharing of Payments

48

     10.9

No Liability; Return of Payment; Non-Funding Lenders; Information; Actions in
Concert

49

     10.10

No Reliance on Administrative Agent’s Customer Identification Program

50

     10.11

USA Patriot Act

51

 

 

ARTICLE XI SUCCESSORS AND ASSIGNS

51

     11.1

Successors and Assigns

51

 

 

ARTICLE XII MISCELLANEOUS

51

     12.1

Complete Agreement; Modification of Agreement

51

     12.2

Amendments and Waivers

52

     12.3

Fees and Expenses

53

     12.4

No Waiver

54

     12.5

Remedies

54

     12.6

Severability

55

     12.7

Conflict of Terms

55

iii




     12.8

[Reserved]

55

     12.9

GOVERNING LAW

55

     12.10

Notices

56

     12.11

Section Titles

57

     12.12

Counterparts

57

     12.13

WAIVER OF JURY TRIAL

57

     12.14

[Reserved]

57

     12.15

Reinstatement

57

     12.16

Advice of Counsel

58

     12.17

No Strict Construction

58

     12.18

Securitization

58

 

 

ARTICLE XIII CROSS-GUARANTY

58

     13.1

Cross-Guaranty

58

     13.2

Waivers by Loan Parties

59

     13.3

Benefit of Guaranty

59

     13.4

Subordination of Subrogation, Etc.

59

     13.5

Election of Remedies

60

     13.6

Limitation

60

     13.7

Contribution with Respect to Guaranty Obligations

61

     13.8

Liability Cumulative

62

iv




INDEX OF APPENDICES

Exhibit 2.1(a)(i)

-

Form of Notice of Revolving Credit Advance

Exhibit 2.5(e)

-

Form of Notice of Conversion/Continuation

Exhibit 2.17(a)

-

Form of Revolving Note

Exhibit 5.1(a)

-

Form of Monthly Financial Report

Exhibit 5.2(a)

-

Form of Borrowing Base Certificate

     

Schedule  2.4

-

Sources and Uses; Funds Flow Memorandum

Schedule  2.3(d)

-

Excluded Insurance Proceeds

Schedule  2.6(f)

-

Sales to Affiliates

Schedule  2.8

-

Cash Management

Schedule  4.2

-

Executive Offices; FEIN

Schedule  4.3(g)

-

Consents and Approvals

Schedule  4.4

-

Financial Statements

Schedule  4.6

-

Real Estate and Leases

Schedule  4.7

-

Labor Matters

Schedule  4.8

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule  4.11

-

Tax Matters

Schedule  4.12

-

ERISA

Schedule  4.13

-

Litigation

Schedule  4.14

-

Brokers and Fees

Schedule  4.15

-

Intellectual Property

Schedule  4.18

-

Insurance

Schedule  4.19

-

Deposit and Disbursement Accounts

Schedule  4.20

-

Government Contracts

Schedule  4.22

-

Material Agreements

Schedule  4.30

-

Conflicts of Interest

Schedule  6.1

-

Trade Names

Schedule  7.3

-

Indebtedness

Schedule  7.4(a)

-

Transactions with Management

Schedule  7.4(b)

-

Transactions with Affiliates

Schedule  7.7

-

Existing Liens

 

 

 

Annex A (Section 10.9(a))

-

Lenders’ Wire Transfer Information

Annex B (Section 12.10)

-

Notice Addresses

v




                    CREDIT AGREEMENT, dated as of April 10, 2006 among THE
PRINCETON REVIEW, INC. (the “Borrower”), the other Loan Parties signatory hereto
(the “Guarantors”) and Golub Capital Incorporated, a New York corporation, as
administrative agent for the Lenders.

RECITALS

                    WHEREAS, Borrower desires that Lenders extend a revolving
credit facility to Borrower of up to Six Million Dollars ($6,000,000) for the
purpose of working capital of the Borrower; and for this purpose, Lenders are
willing to make certain loans and other extensions of credit to Borrower of up
to such amount upon the terms and conditions set forth herein; and

                    WHEREAS, the Subsidiaries (as hereinafter defined) of
Borrower are willing to guaranty the Obligations (as hereinafter defined); and

                    WHEREAS, Loan Parties desire to secure all of their
obligations under the Loan Documents (as hereinafter defined) by granting to
Administrative Agent, for the benefit of Lenders, a security interest in and
lien upon all of their existing and after-acquired personal and real property;
and

                    WHEREAS, the Borrower desires to pledge to Administrative
Agent, for the benefit of Administrative Agent and Lenders, all of its capital
stock of its Subsidiaries and a portion of its capital stock of its Excluded
Foreign Subsidiary (as hereinafter defined) to secure the Obligations; and

                    WHEREAS, all Annexes, Schedules, Exhibits and other
attachments (collectively, “Appendices”) hereto, or expressly identified to this
Agreement (as hereinafter defined), are incorporated herein by reference, and
taken together, shall constitute but a single agreement.  These Recitals shall
be construed as part of this Agreement.

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants hereinafter contained, and for other good and valuable
consideration, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1          Definitions

                    Capitalized terms used in the Loan Documents shall have
(unless otherwise provided elsewhere in the Loan Documents) the meanings
specified therefor on Schedule 1.1. 




1.2          Interpretive Matters

                    (a)          All other undefined terms contained in any of
the Loan Documents shall, unless the context indicates otherwise, have the
meanings provided for by the Code as in effect in the State of New York to the
extent the same are used or defined therein.  Unless otherwise specified,
references in this Agreement or any of the Appendices to a Section, subsection
or clause refer to such Section, subsection or clause as contained in this
Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement or any such Annex, Exhibit or Schedule.

                    (b)          Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders.  The
words “including”, “includes” and “include” shall be deemed to be followed by
the words “without limitation”; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations.  Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Loan Party, such words are
intended to signify that such Loan Party has actual knowledge or awareness of a
particular fact or circumstance or that such Loan Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

                    (c)          Unless otherwise specifically provided herein,
any accounting term used in this Agreement shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
hereunder shall be computed in accordance with GAAP consistently applied.  That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.  If
any “Accounting Changes” (as defined below) occur and such changes result in a
change in the calculation of the financial covenants, standards or terms used in
this Agreement or any other Loan Document, then Borrower, Administrative Agent
and Lenders agree to enter into negotiations in order to amend such provisions
of this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating Borrower’s and its Subsidiaries’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made; provided, however, that the agreement of
Requisite Lenders to any required amendments of such provisions shall be
sufficient to bind all Lenders.  “Accounting Changes” means (a) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions), (b) changes in accounting principles concurred
in by the Borrower’s certified public accountants; (c) purchase accounting
adjustments under A.P.B. 16 and/or 17 and EITF 88-16, and the application of the
accounting principles set forth in FASB 109, including the establishment of
reserves pursuant thereto and any subsequent reversal (in whole or in part) of
such reserves; and (d) the reversal of any reserves established as a result of

2




purchase accounting adjustments.  If Administrative Agent, Borrower and
Requisite Lenders agree upon the required amendments, then after appropriate
amendments have been executed and the underlying Accounting Change with respect
thereto has been implemented, any reference to GAAP contained in this Agreement
or in any other Loan Document shall, only to the extent of such Accounting
Change, refer to GAAP, consistently applied after giving effect to the
implementation of such Accounting Change.  If Administrative Agent, Borrower and
Requisite Lenders cannot agree upon the required amendments within thirty (30)
days following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

2.1          Credit Facilities.

                    (a)          Revolving Credit Facility. 

 

                        (i)          Subject to the terms and conditions hereof,
each Revolving Lender agrees to make available from time to time until the
Commitment Termination Date its Pro Rata Share of advances (each, a “Revolving
Credit Advance”).  The Pro Rata Share of the Revolving Loan of any Revolving
Lender shall not at any time exceed its separate Revolving Loan Commitment.  The
obligations of each Revolving Lender hereunder shall be several and not joint. 
The aggregate amount of Revolving Credit Advances outstanding shall not exceed
at any time the lesser of (A) the Maximum Amount and (B) the Borrowing Base
(“Borrowing Availability”).  Until the Commitment Termination Date, Borrower may
from time to time borrow, repay and reborrow under this Section 2.1(a).  Each
Revolving Credit Advance shall be made on notice by Borrower to Administrative
Agent at the address specified herein.  Those notices must be given no later
than noon (New York time) on the date which is five (5) Business Days prior to
the proposed Revolving Credit Advance.  Each such notice (a “Notice of Revolving
Credit Advance”) must be given in writing (by telecopy, electronic transmission
or overnight courier) substantially in the form of Exhibit 2.1(a)(i), shall
include the information required in such Exhibit and such other information as
may be required by Administrative Agent, and shall be accompanied by a Borrowing
Base Certificate.  If Borrower desires to have the Revolving Credit Advances
bear interest by reference to a LIBOR Rate, Borrower must comply with Section
2.5(e).  Subject to the terms of this Agreement, Administrative Agent shall make
the requested Revolving Credit Advance to the Borrower.  To the extent there is
more than one Revolving Lender, Administrative Agent shall notify each Revolving
Lender, promptly after receipt of a Notice of Revolving Credit Advance and in
any event prior to 3:00 p.m. (New York time) on the date such Notice of
Revolving Advance is received, by telecopy, telephone or electronic or other
similar form of transmission.  Each Revolving Lender shall make the amount of
such Lender’s Pro Rata Share of each Revolving Credit Advance available to
Administrative Agent in same day funds by wire transfer to

3




 

Administrative Agent’s account as set forth in Annex A not later than noon (New
York time) on the requested funding date (provided the requested funding date is
not less than five (5) Business Days following receipt by Administrative Agent
of the applicable Notice of Revolving Credit Advance).  After receipt of such
wire transfers (or, in the Administrative Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Administrative
Agent shall make the requested Revolving Credit Advance to the Borrower.  All
payments by each Revolving Lender shall be made without setoff, counterclaim or
deduction of any kind.

 

 

 

                         (ii)          The entire unpaid balance of the
aggregate Revolving Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date.

 

 

 

                         (iii)          Notwithstanding anything herein to the
contrary, Borrower may request no more than one (1) Revolving Credit Advance in
a calendar week.  Each Revolving Credit Advance shall be in a minimum amount of
$250,000 or any greater multiple of $100,000.

                    (b)          Reliance on Notices.  Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any Notice of Revolving Credit Advance, Notice of Conversion/Continuation or
similar notice believed thereby to be genuine.  Administrative Agent may assume
that each Person executing and delivering such a notice was duly authorized,
unless the responsible individual acting thereon for Administrative Agent has
actual knowledge to the contrary. 

2.2          Reserved.

2.3          Prepayments. 

                    (a)          Voluntary Prepayments.  Borrower may at any
time on at least five (5) days’ prior written notice to Administrative Agent
voluntarily prepay all or part of the Revolving Loan and permanently reduce (but
not terminate) the Revolving Loan Commitment; provided that (i) any such
prepayments or reductions shall be in a minimum amount of $250,000 and integral
multiples of $100,000 in excess of such amounts, and (ii) the Revolving Loan
Commitment shall not be reduced to an amount less than $3,000,000.  In addition,
Borrower may at any time on at least five (5) days’ prior written notice to
Administrative Agent terminate the Revolving Loan Commitment; provided that upon
such termination, the entire portion of the principal amount of the Revolving
Loan then outstanding and all Obligations related thereto shall be immediately
due and payable in full.  Any such voluntary prepayment and any such reduction
or termination of the Revolving Loan Commitment must be accompanied by the
payment of the fee required by Section 2.9(c), if any, plus the payment of any
LIBOR funding breakage costs in accordance with Section 2.13(b).  Upon any such
prepayment and reduction or termination of the Revolving Loan Commitment,
Borrower’s right to request Revolving Credit Advances shall simultaneously be
permanently reduced or terminated, as the case may be.  For the avoidance of
doubt, no voluntary repayment of all or part of the Revolving Loan shall be
deemed to be a prepayment under this Section 2.3 unless accompanied by a notice
of permanent reduction of the Revolving Loan Commitment.

4




                    (b)          Mandatory Prepayments. 

 

                        (i)          If at any time the outstanding balance of
the aggregate Revolving Loan exceeds the lesser of (A) the Maximum Amount and
(B) the Borrowing Base, Borrower shall, within five (5) days, repay the
aggregate outstanding Revolving Credit Advances to the extent required to
eliminate such excess.

 

 

 

                        (ii)         Immediately upon receipt by any Loan Party
of proceeds of any asset disposition (including condemnation proceeds, but
excluding proceeds of asset dispositions permitted by Section 7.8) or any sale
of Stock of any Subsidiary of any Loan Party, Borrower shall, if requested by
the Administrative Agent after advance notice thereto, prepay the Loans in an
amount equal to all such proceeds, net of (A) commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrower in connection therewith (in each case, paid
to non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of senior
Liens (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any, and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith.  Any such prepayment shall be applied in accordance with
clause (c) below.

 

 

 

                        (iii)        Notwithstanding anything to the contrary
contained herein, the Revolving Loan Commitment shall not be permanently reduced
by the amount of any prepayments pursuant to Section 2.3(b).

                    (c)          Application of Certain Mandatory Prepayments. 
Any prepayments made by Borrower pursuant to clauses (b)(ii) above shall be
applied as follows: first, to Fees and reimbursable expenses then due and
payable pursuant to any of the Loan Documents; second, interest then due and
payable on Revolving Credit Advances made to Borrower; last, to the principal
balance of Revolving Credit Advances outstanding to Borrower until the same
shall have been paid in full.   

                    (d)          Application of Prepayments from Insurance
Proceeds.  Except with respect to the insurance proceeds described on Schedule
2.3(d) on the Closing Date, prepayments from insurance proceeds in accordance
with Section 6.4(c) shall be applied to the Revolving Credit Advances.  The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
such prepayments.  If the insurance proceeds received by Borrower exceed the
outstanding principal balances of the Loans, the allocation and application of
those proceeds shall be determined by Administrative Agent, subject to the
approval of Requisite Lenders. 

                    (e)          Nothing in this Section 2.3 shall be construed
to constitute Administrative Agent’s or any Lender’s consent to any transaction
referred to in clauses (b)(ii) above which is not permitted by other provisions
of this Agreement or the other Loan Documents.

                    (f)          Mandatory Repurchase Event.  If a Mandatory
Repurchase Event shall occur, then no less than five (5) days following the
occurrence of such Mandatory Repurchase Event, the Borrower shall, if requested
by the Administrative Agent after advance notice thereto, repurchase the
Revolving Loan, together with all accrued and unpaid interest thereon and all
other amounts due or to be due in connection with this Agreement.  To the extent
the Mandatory Repurchase Event involves the sale of 100% of the Stock of a Loan
Party, the successor entity to such purchase and sale shall be liable for the
repurchase of the Loans as provided herein.

5




2.4          Use of Proceeds. 

               Borrower shall utilize the proceeds of the Revolving Loan solely
for the financing of Borrower’s working capital. 

2.5          Interest and Applicable Margins.

                    (a)          Borrower shall pay interest to Administrative
Agent, for the ratable benefit of Lenders in accordance with the Loans being
made by each Lender, in arrears on each applicable Interest Payment Date, with
respect to the Revolving Credit Advances, the Index Rate plus the Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Revolver LIBOR Margin per annum, based on the aggregate Revolving Credit
Advances outstanding from time to time.  The Revolver Index Margin will be 1.45%
per annum and the Revolver LIBOR Margin will be 3.50% per annum.

                    (b)          If any payment on any Loan becomes due and
payable on a day other than a Business Day, the maturity thereof will be
extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

                    (c)          All computations of (i) Fees and (ii) interest
on the LIBOR Loans, shall be made by Administrative Agent on the basis of a
three hundred and sixty (360) day year and the actual number of days occurring
in the period for which such interest and Fees are payable.  All computations of
interest on the Index Rate Loans shall be made by Administrative Agent on the
basis of a three hundred and sixty five (365)/three hundred and sixty six (366)
day year and the actual number of days occurring in the period for which such
interest is payable. The Index Rate shall be determined each day based upon the
Index Rate as in effect each day.  Each determination by Administrative Agent of
an interest rate hereunder shall be final, binding and conclusive, absent
manifest error.

                    (d)          So long as any Default or Event of Default
shall have occurred and be continuing, the interest rates applicable to the
Revolving Loan shall be increased by two percentage points (2%) per annum above
the rates of interest otherwise applicable hereunder (the “Default Rate”) and
all outstanding Obligations shall bear interest at the Default Rate applicable
to such Obligations.  Interest at the Default Rate shall accrue from the initial
date of such Default or Event of Default until that Default or Event of Default
is cured or waived and shall be payable upon demand. 

                    (e)          So long as no Default or Event of Default shall
have occurred and be continuing, and subject to the additional conditions
precedent set forth in Section 3.2, Borrower shall have the option to (i)
request that any Revolving Credit Advances be made as a LIBOR Loan, (ii) convert
at any time all or any part of outstanding Loans from Index Rate Loans to LIBOR
Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of
LIBOR breakage costs in accordance with Section 2.13(b) if such conversion is
made prior to the

6




expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR
Period and the succeeding LIBOR Period of that continued Loan shall commence on
the last day of the LIBOR Period of the Loan to be continued.  Any Loan to be
made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount of $250,000 and integral multiples of $100,000 in excess of such amount. 
Any such election must be made by noon (New York time) on the fifth (5th)
Business Day prior to (1) the date of any proposed Advance which is to bear
interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such, or (3) the date on which Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower in such election.  If no election is received with respect to a LIBOR
Loan by noon (New York time) on the fifth (5th) Business Day prior to the end of
the LIBOR Period with respect thereto (or if a Default or an Event of Default
shall have occurred and be continuing or if the additional conditions precedent
set forth in Section 3.2 shall not have been satisfied), that LIBOR Loan shall
be converted to an Index Rate Loan at the end of its LIBOR Period.  Borrower
must make such election by notice to Administrative Agent in writing, by
telecopy or overnight courier.  In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 2.5(e).  Notwithstanding the
foregoing, at no time shall there be more than three (3) LIBOR Loans
outstanding.

                    (f)          Notwithstanding anything to the contrary set
forth in this Section 2.5, if a court of competent jurisdiction determines in a
final order that the rate of interest payable hereunder exceeds the highest rate
of interest permissible under law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by
Administrative Agent, on behalf of Lenders, is equal to the total interest which
would have been received had the interest rate payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement. Thereafter, interest  hereunder
shall be paid at the rate(s) of interest and in the manner provided in Sections
2.5(a) through (e) above, unless and until the rate of interest again exceeds
the Maximum Lawful Rate, and at that time this paragraph shall again apply.  In
no event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount which such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.  If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.  If, notwithstanding the provisions of this Section 2.5(f),
a court of competent jurisdiction shall finally determine that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Administrative
Agent shall, to the extent permitted by applicable law, promptly apply such
excess in the order specified in Section 2.11 and thereafter shall refund any
excess to Borrower or as a court of competent jurisdiction may otherwise order.

7




2.6     Eligible Accounts. 

          Based on the most recent Borrowing Base Certificate delivered by
Borrower to Administrative Agent and on other information available to
Administrative Agent shall, in its reasonable credit judgment after consultation
with Borrower, determine which Accounts of Borrower shall be “Eligible Accounts”
for purposes of this Agreement.  In determining whether a particular Account of
Borrower constitutes an Eligible Account, Administrative Agent shall not include
any such Account to which any of the exclusionary criteria set forth below
applies.  Administrative Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any such criteria, to establish new
criteria and to adjust advance rates with respect to Eligible Accounts, in its
reasonable credit judgment after consultation with Borrower, subject to the
approval of Requisite Lenders in the case of adjustments or new criteria or
changes in advance rates which have the effect of making more credit available. 
Eligible Accounts shall not include any Account of Borrower:

          (a) which does not arise from the sale of goods or the performance of
services by Borrower in the ordinary course of its business;

          (b) upon which (i) Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition, other than with respect
to the Borrower’s obligation to provide the services in connection with the
receipt of such payment or (ii) Borrower is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process;

          (c) to the extent any defense, counterclaim, setoff or dispute is
asserted as to such Account;

          (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

          (e) with respect to which an invoice, consistent with Borrower’s past
practice, has not been sent to the applicable Account Debtor;

          (f) that (i) is not owned by Borrower or (ii) is subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Administrative Agent, on behalf of itself and Lenders;

          (g) that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity which has any common officer or
director with any Loan Party, in each case except those set forth on Schedule
2.6(g) as in effect on the date hereof;

          (h) that is the obligation of an Account Debtor that is the United
States government or any department, agency or a political subdivision thereof,
unless the Borrower has assigned its right to payment on such Eligible Account
to the Administrative Agent pursuant to the Federal Assignment of Claims Act of
1940, and any amendments thereto; 

8




          (i) that is the obligation of an Account Debtor located in a foreign
country unless payment thereof is assured by a letter of credit, banker’s
acceptance or other credit support on terms reasonably satisfactory to
Administrative Agent as to form, amount and issuer;

          (j) to the extent Borrower or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to Borrower or
any Subsidiary thereof but only to the extent of the potential offset;

          (k) that arises with respect to goods which are delivered on a bill
and hold, cash on delivery basis or placed on consignment, guaranteed sale or
other terms by reason of which the payment by the Account Debtor is or may be
conditional;

          (l) that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

          (i)  it is not paid within the earlier of: ninety (90) days following
its due date or one hundred twenty (120) days following its original invoice
date;

 

 

 

          (ii)  if any Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

 

 

          (iii)  if any petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;

          (m) which is the obligation of an Account Debtor if twenty five
percent (25%) or more of the dollar amount of all Accounts owing by the Account
Debtor are ineligible under the other criteria set forth in this Section 2.6;

          (n) as to which Administrative Agent’s interest, on behalf of itself
and Lenders, therein is not a first priority security interest;

          (o) as to which any of the representations or warranties pertaining to
Accounts set forth in this Agreement or the Security Agreement is untrue;

          (p) to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

          (q) which is payable in any currency other than United States Dollars;
or

          (r) which is unacceptable to Administrative Agent in its reasonable
credit judgment, after consultation with Borrower.

2.7      [Intentionally Omitted.]

2.8      Cash Management Systems. 

                    Borrower shall, and shall cause its Subsidiaries to, do the
following:

9




                    (a)          Borrower shall deliver on or before the date
that is forty (40) days after the Closing Date a fully executed tri-party
blocked account agreement among the bank set forth on Schedule 2.8 (the
“Relationship Bank”) at which the main deposit account and certain other
accounts of the Loan Parties are maintained (the “Blocked Accounts”), the
Administrative Agent,  for the benefit of itself and Lenders, and the applicable
Borrower and Subsidiaries thereof, as applicable, in form and substance
acceptable to Administrative Agent.  Such blocked account agreement shall
provide, among other things, that (i) all items of payment deposited in the
Blocked Accounts and proceeds thereof are held by the Relationship Bank as agent
or bailee-in-possession for Administrative Agent, on behalf of Lenders and (ii)
the Relationship Bank executing such agreement has no rights of setoff or
recoupment or any other claim against such accounts, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment.  The Loan Parties shall at all times maintain the Blocked Accounts as
their principal depository for all cash, checks, electronic funds transfers,
drafts or other items of payment, and without limiting the foregoing, shall
direct that each single payment in excess of $25,000 be deposited to a Blocked
Account; provided that the failure of any third party to follow such direction
by the Loan Parties shall not be a violation of this Section 2.8.  The Loan
Parties shall not, nor shall they cause or permit any Subsidiaries, at any time,
to accumulate or maintain cash in accounts that are not Blocked Accounts, in
excess of $100,000 for any one account or $500,000 in the aggregate for all such
accounts.  To the extent either of the foregoing balance limitations are
exceeded at any time, the Loan Parties shall promptly, and in any event no later
than two Business Days after the date such excess has occurred, cause all such
excess amounts to be deposited in a Blocked Account.  Without limiting the
foregoing, the Borrower shall cause sweeps of all amounts in each account that
is not a Blocked Account, into a Blocked Account, no less frequently than
weekly.  In furtherance of the foregoing, upon request by Administrative Agent,
the Borrower shall promptly (and in any event within three (3) Business Days of
any such request), furnish the Administrative Agent with bank statements for any
such accounts. 

                    (b)          So long as no Default or Event of Default has
occurred and is continuing, Borrower may amend Schedule 2.8 to add or replace
the Relationship Bank, or Blocked Accounts; provided, however, that (i)
Administrative Agent shall have consented in writing in advance to the opening
of such account with the relevant bank and (ii) prior to the time of the opening
of such account, the Borrower and/or its Subsidiaries and such bank shall have
executed and delivered to Administrative Agent a tri-party blocked account
agreement, in form and substance satisfactory to Administrative Agent.    

                    (c)          The Blocked Accounts shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the Loans and all other Obligations, and in which
Borrower and each of its Subsidiaries shall have granted a Lien to
Administrative Agent, on behalf of itself and Lenders, pursuant to the Security
Agreement.

2.9          Fees.

                    (a)          Borrower shall pay to Administrative Agent on
the Closing Date a closing fee in an amount equal to 1.00% of the aggregate
amount of the Commitments (i.e. $60,000). 

10




                    (b)          Borrower shall pay to Administrative Agent a
termination fee in the amount of $60,000 in the event the Revolving Loan
Commitment is reduced to an amount less than $3,000,000 at an time prior to
October 10, 2010.

                    (c)          Borrower shall pay to Administrative Agent on
the Closing Date an administrative fee in connection with the administration of
the Loans in an amount equal to $20,000.  For each year beginning on the first
anniversary of the Closing Date, the Borrower shall be required to pay
Administrative Agent an administration fee in an amount equal to $20,000,
payable in advance, for so long as any of the Obligations shall remain
outstanding.

                    (d)          As additional compensation for the Revolving
Lenders, Borrower agrees to pay to Administrative Agent, for the ratable benefit
of such Lenders, in arrears, on the first Business Day of each month prior to
the Commitment Termination Date and on the Commitment Termination Date, a fee in
respect of the Lenders’ Commitments in an amount equal to one half of one
percent (.50%) per annum (calculated on the basis of a 360 day year for actual
days elapsed) of the difference between (x) the Maximum Amount (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balances of the aggregate Revolving Loan outstanding during the period
for which such fee is due.

2.10          Receipt of Payments. 

                 Borrower shall make each payment under this Agreement not later
than 2:00 p.m. (New York time) on the day when due in immediately available
funds in Dollars to the collection account designated by Administrative Agent. 
For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the day of
receipt of immediately available funds therefor in the collection account
designated by Administrative Agent prior to 2:00 p.m. New York time.  Payments
received after 2:00 p.m. New York time on any Business Day shall be deemed to
have been received on the following Business Day.

2.11          Application and Allocation of Payments.

                         (a)          So long as no Default or Event of Default
shall have occurred and be continuing, (i) payments matching specific scheduled
payments then due shall be applied to those scheduled payments; (ii) voluntary
prepayments shall be applied as determined by Borrower, subject to the
provisions of Section 2.3(a); and (iii) mandatory prepayments shall be applied
as set forth in Section 2.3.  As to each other payment, and as to all payments
made when a Default or Event of Default shall have occurred and be continuing or
following the Commitment Termination Date, Borrower hereby irrevocably waives
the right to direct the application of any and all payments received from or on
behalf of Borrower, and Borrower hereby irrevocably agrees that Administrative
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations as Administrative Agent may deem advisable
notwithstanding any previous entry by Administrative Agent in the Loan Account
or any other books and records.  In the absence of a specific determination by
Administrative Agent with respect thereto, payments shall be applied to amounts
then due and payable in the following order: (1) to Fees and Administrative
Agent’s expenses reimbursable hereunder; (2) to interest on the Revolving Loan;
(3) to principal outstanding under the Revolving Loan, and (4) to all other
Obligations including expenses of Lenders to the extent reimbursable under
Section 12.3. 

11




                         (b)          Administrative Agent is authorized to, and
at its sole election may, charge to the Revolving Loan balance on behalf of
Borrower and cause to be paid all Fees, expenses, Charges, costs (including
insurance premiums in accordance with Section 6.4(a)) and interest and
principal, other than principal of the Revolving Loan, owing by Borrower under
this Agreement or any of the other Loan Documents if and to the extent Borrower
fails to promptly pay any such amounts as and when due, even if such charges
would cause the balance of the aggregate Revolving Credit Advances to exceed
Borrowing Availability or would cause the balance of the Revolving Loan of
Borrower to exceed the Borrowing Base.  At Administrative Agent’s option and to
the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder. 

2.12          [Reserved]. 

2.13          Indemnity.

                         (a)          Each Loan Party that is a signatory hereto
shall jointly and severally indemnify and hold harmless each of Administrative
Agent, Lenders and their respective Affiliates, and each such Person’s
respective officers, directors, employees, attorneys, agents and representatives
(each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and reasonable expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) which may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and reasonable
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Loan Documents (collectively, “Indemnified
Liabilities”); provided, that no such Loan Party shall be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results solely
from that  Indemnified Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction.  NO INDEMNIFIED PERSON
SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY, MULTIPLE OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

                         (b)          To induce Lenders to provide the LIBOR
Rate option on the terms provided herein, if (i) any LIBOR Loans are repaid in
whole or in part prior to the last day of any applicable LIBOR Period (whether
that repayment is made pursuant to any provision of this

12




Agreement or any other Loan Document or is the result of acceleration, by
operation of law or otherwise); (ii) Borrower shall default in payment when due
of the principal amount of or interest on any LIBOR Loan; (iii) Borrower shall
default in making any borrowing of, conversion into or continuation of LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower has given a notice thereof in accordance herewith, Borrower shall
indemnify and hold harmless each Lender from and against all losses, costs and
expenses resulting from or arising from any of the foregoing.  Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained.  For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this subsection.  This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.  As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 2.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail.

2.14          Access. 

                         (a)          Each Loan Party which is a party hereto,
at its sole cost pursuant to Section 12.3, shall, during normal business hours,
from time to time upon three (3) Business Day’s prior notice as frequently as
any Lender determines to be appropriate: (a) provide any Lender and any of its
officers, employees and agents reasonable access to its properties, facilities,
advisors and employees (including officers) of each Loan Party and to the
Collateral, (b) permit any Lender, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Loan Party’s books and
records, and (c) permit any Lender, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Loan Party.  If a Default or
Event of Default shall have occurred and be continuing, each such Loan Party
shall provide such access to any Lender at all times and without advance
notice.  Each Loan Party shall make available to any Lender and its counsel, as
quickly as is possible under the circumstances, originals or copies of all books
and records which any Lender may request. Each Loan Party at its own cost shall
deliver any document or instrument necessary for any Lender, as it may from time
to time request, to obtain records from any service bureau or other Person which
maintains records for such Loan Party. 

                         (b)          Each Lender recognizes and agrees that by
virtue of receiving access to Borrower information hereunder, it, its Affiliates
and its representatives may be deemed to possess “inside information” with
respect to Borrower for purposes of the United States federal securities laws,
and each Lender agrees that so long as any material information furnished to it
under this Agreement is not public, neither it nor any of its representatives or
Affiliates, directly or indirectly, will use or disclose any such information in
violation of any such laws including, without limitation, in connection with the
purchase or sale of Borrower’s securities.  Each Lender confirms that it agrees
to be bound by the terms of the confidentiality agreement referred to in Section
12.1 as if named as a party therein.

13




2.15          Taxes.

                         (a)          Any and all payments by Borrower hereunder
(including any payments made pursuant to Section 13) or under the Notes shall be
made, in accordance with this Section 2.15, free and clear of and without
deduction for any and all present or future Taxes.  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 13) or under the Notes,
(i) the sum payable shall be increased as much as shall be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) Administrative Agent or
Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. 

                         (b)          Each Loan Party that is a signatory hereto
shall jointly and severally indemnify and, within ten (10) days of demand
therefor, pay Administrative Agent and each Lender for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) paid by Administrative Agent or such Lender, as appropriate, and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted.

                         (c)          Each Lender organized under the laws of a
jurisdiction outside the United States (a “Foreign Lender”) as to which payments
to be made under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower and Administrative Agent a properly completed and executed IRS Form
W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Lender’s entitlement to such exemption (a “Certificate of Exemption”).  Any
foreign Person that seeks to become a Lender under this Agreement shall provide
a Certificate of Exemption to Borrower and Administrative Agent prior to
becoming a Lender hereunder.  No foreign Person may become a Lender hereunder if
such Person is unable to deliver a Certificate of Exemption in advance of
becoming a Lender. 

2.16          Capital Adequacy; Increased Costs; Illegality.

                         (a)          If any Lender shall have determined that
the adoption after the date hereof of any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such

14




Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender (with a copy of such demand to Administrative Agent)
pay to Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
the amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Administrative Agent shall, absent
manifest error, be final, conclusive and binding for all purposes.

                         (b)          If, due to either (i) the introduction of
or any change in any law or regulation (or any change in the interpretation
thereof) or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in each case applied after the Closing Date, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining any
Loan, then Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to Administrative Agent), pay to Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to Borrower and to Administrative Agent by such
Lender, shall be conclusive and binding on Borrower for all purposes, absent
manifest error.  Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 2.16(b).

                         (c)          Notwithstanding anything to the contrary
contained herein, if the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for any Lender to agree to make or to make or to continue to fund or maintain
any LIBOR Loan, then, unless that Lender is able to make or to continue to fund
or to maintain such LIBOR Loan at another branch or office of that Lender
without, in that Lender’s opinion, adversely affecting it or its Loans or the
income obtained therefrom, on notice thereof and demand therefor by such Lender
to Borrower through Administrative Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) Borrower shall forthwith prepay in full all outstanding LIBOR
Loans owing by Borrower to such Lender, together with interest accrued thereon,
unless Borrower, within five (5) Business Days after the delivery of such notice
and demand, converts all such Loans into a Loan bearing interest based on the
Index Rate.

2.17          Lenders’ Evidence of Indebtedness.

                 Borrower agrees that:  (i) upon written notice by any Lender to
Borrower that a promissory note or other evidence of indebtedness is requested
by such Lender to evidence the Loans and other Obligations owing or payable to,
or to be made by, such Lender, Borrower shall promptly (and in any event within
five (5) Business Days of any such request) execute and deliver to such Lender
an appropriate Revolving Note (substantially in the form of Exhibit 2.17(a)),
and (ii) upon any Lender’s written request, and in any event within five (5)
Business Days

15




of any such request, Borrower shall execute and deliver to such Lender new notes
and/or divide the notes in exchange for then existing notes in such smaller
amounts or denominations as such Lender shall specify in its sole and absolute
discretion, subject to the prior approval of Administrative Agent in its sole
and absolute discretion; provided, that, the aggregate principal amount of such
new notes shall not exceed the aggregate principal amount of the applicable
Revolving Notes outstanding at the time such request is made; and provided,
further, that such Notes that are to be replaced shall then be deemed no longer
outstanding hereunder and replaced by such new notes and returned to Borrower
within a reasonable period of time after such Lender’s receipt of the
replacement notes.

2.18          Single Loan. 

                 All Loans to Borrower and all of the other Obligations arising
under this Agreement and the other Loan Documents shall constitute one general
obligation of Borrower secured, until the Termination Date, by all of the
Collateral.

ARTICLE III

CONDITIONS PRECEDENT

3.1          Conditions to the Initial Loans.

                No Lender shall be obligated to make any Loan on the Closing
Date, or to take, fulfill, or perform any other action hereunder, until the
following conditions have been satisfied or provided for in a manner
satisfactory to Administrative Agent, or waived in writing by Administrative
Agent and Lenders: 

                         (a)          Credit Agreement.  This Agreement or
counterparts hereof shall have been duly executed by, and delivered to, Loan
Parties, Administrative Agent and Lenders. 

                         (b)          Security Agreement.  Duly executed
originals of the Security Agreement, dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.

                         (c)          Loan Documents.  Duly executed originals
of the other Loan Documents, dated the Closing Date, and all instruments,
documents and agreements executed pursuant thereto.

                         (d)          Insurance.  Satisfactory evidence that the
insurance policies required by Section 6.4  are in full force and effect.

                         (e)          Security Interests and Code Filings.  (i)
Evidence satisfactory to Administrative Agent that Administrative Agent (for the
benefit of itself and Lenders) has a valid and perfected first priority security
interest in the Collateral as of the Closing Date unless otherwise provided in
any Loan Document, including (A) such documents duly executed by each Loan Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Administrative Agent may request in order to perfect its security interests in
the Collateral and (B) copies of Code search reports listing all effective
financing statements that name any Loan Party as debtor, together with copies of
such financing statements, none of which shall cover the Collateral; (ii)
Evidence satisfactory to Administrative Agent, including copies, of all UCC-1
and other financing statements filed in favor of any Loan Party with respect to
each location, if any, at which Inventory may be consigned.

16




                         (f)          Initial Borrowing Base Certificate.  Duly
executed originals of an initial Borrowing Base Certificate, dated the Closing
Date, reflecting information concerning the Eligible Accounts of the Borrower.

                         (g)          Initial Notice of Revolving Credit
Advance.  Duly executed originals of a Notice of Revolving Credit Advance, dated
the Closing Date, with respect to the initial Revolving Credit Advance to be
requested by Borrower on the Closing Date.

                         (h)          Letter of Direction.  Duly executed
originals of a letter of direction from Borrower addressed to Administrative
Agent, on behalf of itself and Lenders, with respect to the disbursement on the
Closing Date of the proceeds of the initial Revolving Credit Advance.

                         (i)          Charter and Good Standing.  For each Loan
Party, such Person’s (a) charter and/or certificate of formation and all
amendments thereto, (b) good standing certificates (including verification of
tax status) in its state of incorporation/formation and (c) good standing
certificates (including verification of tax status) and certificates of
qualification to conduct business in each of New York, Delaware and California,
each dated a recent date prior to the Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.

                         (j)          Bylaws and Resolutions.  For each Loan
Party, (a) such Person’s bylaws or operating agreement, as applicable, together
with all amendments thereto and (b) resolutions of such Person’s Governing Body
or members, as applicable, approving and authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Closing Date by such Person’s corporate secretary or an assistant secretary or
other authorized signatory as being in full force and effect without any
modification or amendment.

                         (k)          Incumbency Certificates.  For each Loan
Party, signature and incumbency certificates of the officers of each such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s corporate secretary or an assistant secretary or other authorized
signatory as being true, accurate, correct and complete.

                         (l)          Opinions of Counsel.  Duly executed
originals of opinions of Patterson Belknap Webb & Tyler LLP, counsel for the
Loan Parties, together with such other local counsel opinions requested by
Administrative Agent, each in form and substance satisfactory to Administrative
Agent and its counsel, dated the Closing Date, and each accompanied by a letter
addressed to such counsel from the Loan Parties, authorizing and directing such
counsel to address its opinion to Administrative Agent, on behalf of Lenders,
and to include in such opinion an express statement to the effect that
Administrative Agent and Lenders are authorized to rely on such opinion. 

                         (m)          Pledge Agreement.  Duly executed originals
of the Pledge Agreement accompanied by (as applicable) (a) share certificates
representing all of the outstanding Stock, if certificated, being pledged
pursuant to such Pledge Agreement and stock powers for such share certificates
executed in blank and (b) originals of any Intercompany Notes then existing and
other instruments evidencing Indebtedness being pledged pursuant to such Pledge
Agreement, duly endorsed in blank.

17




                         (n)          Accountants’ Letter.  A letter authorizing
the independent certified public accountants of the Loan Parties to communicate
with Administrative Agent and Lenders in accordance with Section 5.3.

                         (o)          Appointment of Agent for Service. 
Evidence of the appointment of CSC Corporation as each Loan Party’s agent for
service of process.  

                         (p)          Officer’s Certificate.  Administrative
Agent shall have received duly executed originals of a certificate of the Chief
Financial Officer of Borrower, dated the Closing Date, stating that, since
December 31, 2005 (a) no event or condition has occurred or is existing which
could reasonably be expected to have a Material Adverse Effect; (b) there has
been no material adverse change in the industry in which Borrower operates;
(c) no Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by this
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Loan Party; and (e) there has been no material increase in
liabilities, liquidated or contingent, and no material decrease in assets of
Borrower or any of its Subsidiaries.

                         (q)          EBITDA Requirement.  On or before the
Closing Date, the Borrower shall furnish the Administrative Agent with evidence
showing EBITDA for the Test Preparation Services Division of not less than
$7,000,000 (including its allocation of its corporate overhead consistent with
current practice) for the trailing twelve calendar months, measured as of the
most recently reported month end of the Borrower, such evidence to be
satisfactory to the Administrative Agent.

                         (r)          Financials; Financial Condition. 
Administrative Agent shall have received the Financial Statements and a
Borrowing Base Certificate, certified by its Chief Financial Officer, in each
case in form and substance satisfactory to Administrative Agent, and
Administrative Agent shall be satisfied, in its sole discretion, with all of the
foregoing.  Administrative Agent shall have further received a certificate of
the Chief Executive Officer and/or the Chief Financial Officer of Borrower, to
the effect that (a) Borrower will be Solvent upon the consummation of the
transactions contemplated herein; and (b) containing such other statements with
respect to the solvency of Borrower and matters related thereto as
Administrative Agent shall request.   

                         (s)          Other Documents.  Such other certificates,
documents and agreements respecting any Loan Party as Administrative Agent may,
in its sole discretion, request.

                         (t)          Approvals.  Administrative Agent shall
have received (i) satisfactory evidence that the Loan Parties have obtained all
required consents and approvals of all Persons including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents or (ii) an officer’s certificate in form
and substance satisfactory to Administrative Agent affirming that no such
consents or approvals are required.  

                         (u)          Opening Availability.  The Borrowing Base
determination of Borrower supporting the initial Revolving Credit Advance
incurred and the amount of the Reserves to be established on the Closing Date
shall be sufficient in value, as determined by Administrative Agent, to provide
Borrower with Borrowing Availability, after giving effect to the initial
Revolving Credit Advance made to Borrower (on a pro forma basis, with trade
payables being paid currently, and expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales) of at least
$1,000,000.

18




                         (v)          Payment of Fees. Borrower shall have paid
the Fees required to be paid on the Closing Date in the respective amounts
specified in Section 2.9, and shall have reimbursed Administrative Agent for all
fees, costs and expenses of closing presented as of the Closing Date.

3.2          Further Conditions to Each Loan. 

               Except as otherwise expressly provided herein, no Lender shall be
obligated to fund any Loan, convert or continue any Loan as a LIBOR Loan if, as
of the date thereof:

                         (a)          Any representation or warranty by any Loan
Party contained herein or in any of the other Loan Documents shall be untrue or
incorrect in any material respect as of such date, except to the extent that
such representation or warranty expressly relates to an earlier date and except
for changes therein expressly permitted or expressly contemplated by this
Agreement; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by “materiality” or “Material Adverse Effect” in the text thereof; or

                         (b)          Any event or circumstance having a
Material Adverse Effect shall have occurred since the date hereof; or

                         (c)          (i) Any Event of Default shall have
occurred and be continuing or would result after giving effect to any Loan, or
(ii) a Default shall have occurred and be continuing or would result after
giving effect to any Loan, and Administrative Agent or the Requisite Lenders, as
applicable, shall have determined not to make any Loan so long as that Default
is continuing; or

                         (d)          The amount of such requested Revolving
Credit Advance shall exceed the Borrowing Availability under Section 2.1(a);or

The request and acceptance by Borrower of the proceeds of any Loan or the
conversion or continuation of any Loan into, or as, a LIBOR Loan, as the case
may be, shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by Borrower that the conditions in
this Section 3.2  have been satisfied and (ii) a reaffirmation by each Loan
Party of the cross-guaranty provisions set forth in Section 13 and of the
granting and continuance of Administrative Agent’s Liens, on behalf of itself
and Lenders, pursuant to the Collateral Documents.

19




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                         To induce Lenders to make the Loans the Loan Parties
executing this Agreement, jointly and severally, make the following
representations and warranties to Administrative Agent and each Lender with
respect to all Loan Parties, each and all of which shall survive the execution
and delivery of this Agreement. 

4.1          Corporate Existence; Compliance with Law. 

               Each Loan Party (a) is a corporation/limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (b) is duly qualified to conduct
business and is in good standing in each other jurisdiction where its ownership
or lease of property or the conduct of its business requires such qualification,
except where a failure to be so duly qualified could not reasonably be expected
to have a Material Adverse Effect; (c) has the requisite corporate or company
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now, heretofore and proposed to be
conducted; (d) has all licenses, permits, consents or approvals from or by, and
has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, except where a failure to have such or do so could not
reasonably be expected to have a Material Adverse Effect; (e) is in compliance
with its charter and by laws; and (f) is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

4.2          Executive Offices; FEIN. 

               As of the Closing Date, the current location of each Loan Party’s
chief executive office and principal place of business is set forth in Schedule
(4.2), and none of such locations have changed within the twelve (12) months
preceding the Closing Date.  In addition, Schedule (4.2) lists the federal
employer identification number of each Loan Party.

4.3          Corporate Power, Authorization, Enforceable Obligations. 

               The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary or proper action; (c) do not contravene any provision of such
Person’s charter, bylaws or similar governing documents; (d) do not violate any
law or regulation, or any order or decree of any court or Governmental
Authority; (e) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Administrative Agent, on behalf of itself and Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or

20




approval of any Governmental Authority or any other Person, except those
referred to in Schedule 4.3(g), all of which will have been duly obtained, made
or complied with prior to the Closing Date.  On or prior to the Closing Date,
each of the Loan Documents shall have been duly executed and delivered by each
Loan Party thereto and each such Loan Document shall then constitute a legal,
valid and binding obligation of such Loan Party enforceable against it in
accordance with its terms.

4.4          Financial Statements.

               All Financial Statements concerning Borrower and its Subsidiaries
which are referenced below have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and subject to normal year end adjustments) and present fairly in all
material respects the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.

               The following Financial Statements attached hereto as
Schedule 4.4 have been delivered on the date hereof:

 

                    (i)          The audited consolidated balance sheets at
December 31, 2005 and the related statements of income of Borrower and its
Subsidiaries for the Fiscal Year(s) then ended.

 

 

 

 

                    (ii)          The unaudited balance sheet(s) at February 28,
2006 and the related statement(s) of income of Borrower and its Subsidiaries for
the period of two (2) months then ended.

 

4.5          Material Adverse Effect. 

               Since December 31, 2005, (a) no Loan Party has incurred any
obligations, contingent or non-contingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments which, alone or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Loan Party or has become binding upon any Loan Party’s assets and no law or
regulation applicable to any Loan Party has been adopted which has had or could
reasonably be expected to have a Material Adverse Effect, and (c) no Loan Party
is in default and to the best of Borrower’s knowledge no third party is in
default under any material contract, lease or other agreement or instrument,
which alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  Since December 31, 2005, no event has occurred, which alone or
together with other events, could reasonably be expected to have a Material
Adverse Effect.

4.6          Ownership of Property; Liens. 

               No Loan Party owns any real property. The real estate (“Real
Estate”) listed on Schedule 4.6 constitutes all of the real property leased or
subleased by any Loan Party.  Each Loan Party owns valid and marketable
leasehold interests in all of its leased Real Estate necessary to the operation
of its business, all as described on Schedule 4.6.  Schedule 4.6 further
describes any

21




Real Estate with respect to which any Loan Party is a lessor, sublessor or
assignor as of the Closing Date.  Each Loan Party also has good and marketable
title to, or valid leasehold interests in, all of its personal properties and
assets.  None of the Real Estate and assets of any Loan Party are subject to any
Liens other than Permitted Encumbrances, and there are no facts, circumstances
or conditions known to any Loan Party that may result in any Liens (including
Liens arising under Environmental Laws) other than Permitted Encumbrances.  Each
Loan Party has received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Loan Party’s right, title and
interest in and to all such Real Estate and other assets, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  Schedule 4.6 also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate.  No
portion of any Loan Party’s Real Estate has suffered any material damage by fire
or other casualty loss which has not heretofore been repaired and restored in
all material respects to its original condition or otherwise remedied, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  All material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which they are currently occupied and used have been
lawfully issued and are in full force and effect. 

4.7          Labor Matters. 

               (a) No strikes or other material labor disputes against any Loan
Party are pending or, to any Loan Party’s knowledge, threatened; (b) hours
worked by and payment made to employees of each Loan Party comply with the Fair
Labor Standards Act and each other federal, state, local or foreign law
applicable to such matter; (c) all payments due from any Loan Party for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Loan Party; (d) except as set forth in Schedule 4.7, no Loan Party
is a party to or bound by any collective bargaining agreement or management
agreement (and true and complete copies of any agreements described on Schedule
4.7 have been delivered to Administrative Agent); (e) there is no organizing
activity involving any Loan Party pending or, to any Loan Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party has made a pending demand for recognition; and (g)
except as set forth in Schedule 4.7, there are no material complaints or charges
against any Loan Party pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Loan Party of any individual.

4.8          Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. 

               Except as set forth in Schedule 4.8, no Loan Party has any
Subsidiaries or is engaged in any joint venture or partnership with any other
Person.  Except with respect to the Borrower, all of the issued and outstanding
Stock of each Loan Party is owned by each of the stockholders or members, as
applicable and in the amounts set forth on Schedule 4.8. There are no

22




outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Loan Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries, except as provided on Schedule
4.8.  All outstanding Indebtedness of each Loan Party is described in Section
7.3 (including Schedule 7.3).

4.9          Government Regulation. 

               No Loan Party is an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940 as
amended.  No Loan Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, or any other federal or
state statute that restricts or limits its ability to incur Indebtedness or to
perform its obligations hereunder. The making of the Loans by Lenders to
Borrower, the application of the proceeds thereof and the repayment thereof will
not violate any provision of any such statute or any rule, regulation or order
issued by the Securities and Exchange Commission.

4.10        Margin Regulations. 

               No Loan Party is engaged, nor will it engage, principally or as
one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “margin security” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”).  No Loan Party owns any Margin Stock, and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose which
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulation T, U or X
of the Federal Reserve Board.  No Loan Party will take or permit to be taken any
action which might cause any Loan Document to violate any regulation of the
Federal Reserve Board.

4.11        Taxes.

               All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by any Loan Party
have been filed with the appropriate Governmental Authority, except where a
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other amounts that are, in the aggregate, less than $100,000 or are
being contested in accordance with Section 6.2(b).  Proper and accurate amounts
have been withheld by each Loan Party from its respective employees for all
periods in full and complete compliance with all applicable federal, state,
local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities.  Schedule 4.11 sets forth as of the Closing
Date those taxable years for which any Loan Party’s tax returns are currently
being audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such

23




audit, or otherwise currently outstanding.  Except as described on Schedule
4.11, no Loan Party has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges.  None of the
Loan Parties and their respective predecessors are liable for any Charges: (a)
under any tax sharing agreements or (b) to each Loan Party’s  knowledge, as a
transferee.  As of the Closing Date, no Loan Party has agreed or been requested
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.

4.12        ERISA.

               Except as provided on Schedule 4.12, the Loan Parties and their
ERISA Affiliates are in compliance in all material respects with all applicable
provisions of ERISA and the regulations thereunder and of the IRC with respect
to all ESOPs and Title IV Plans.  Each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, and the trusts created thereunder
have been determined to be exempt from tax under the provisions of Section 501
of the IRC, and nothing has occurred which would cause the loss of such
qualification or tax-exempt status.  No ERISA Event has occurred or is
reasonably expected to occur.  The actuarial present value (as defined in
Section 4001 of ERISA) of all benefit commitments (as defined in Section 4001 of
ERISA) under each ESOP does not exceed the assets of that plan.  Neither the
Loan Parties nor any of their ERISA Affiliates have incurred or reasonably
expects to incur any withdrawal liability under ERISA in connection with any
Multiemployer Plans.

4.13        No Litigation. 

               No action, claim, lawsuit, demand, investigation or proceeding is
now pending or, to the knowledge of any Loan Party, threatened against any Loan
Party, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) which challenges any Loan Party’s
right or power to enter into or perform any of its obligations under the Loan
Documents to which it is a party, or the validity or enforceability of any Loan
Document or any action taken thereunder, or (b) which has a reasonable risk of
being determined adversely to any Loan Party and which, if so determined, could
have a Material Adverse Effect.  Except as set forth on Schedule 4.13, there is
no Litigation pending or threatened which seeks damages in excess of $100,000 or
injunctive relief or alleges criminal misconduct of any Loan Party.

4.14        Brokers. 

               Other than the parties and corresponding dollar amounts provided
on Schedule 4.14, no broker or finder acting on behalf of any Loan Party brought
about the obtaining, making or closing of the Loans, and no Loan Party has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

4.15        Intellectual Property. 

                         (a)          Schedule 4.15 sets forth all of each Loan
Party’s Intellectual Property that is registered.

24




                         (b)          Except as set forth on Schedule 4.15, the
Intellectual Property (i) is, to the knowledge of any Loan Party, subsisting, in
full force and effect, has not been terminated, cancelled, expired, or
abandoned, and is valid and enforceable; (ii) has been prosecuted in accordance
with all applicable law; (iii) has been protected with adequate safeguards and
security to maintain any trade secrets, and confidential or proprietary
information, in each case as deemed reasonably prudent by a Loan Party to
maintain and protect such Intellectual Property; (iv) is not, to any Loan
Party’s knowledge, subject of any third party challenge, whether judicial,
administrative or otherwise, as to ownership, registerability, validity or
enforceability; (v) has not been the subject of any written notice alleging that
it is invalid or unenforceable or challenging ownership or registerability; and
(vi) includes all the intellectual property rights reasonably required to
conduct the Loan Parties’ business.

                         (c)          No Loan Party has (i) received any written
notice alleging (x) infringement or notice of any other complaint that its
operations infringe or misappropriate rights under any intellectual property of
any third party, or (y) unfair trade practices or passing off of counterfeit
goods; (ii) knowledge of any such infringement, misappropriation, unfair trade
practices or passing off of counterfeit goods, or (iii) wrongfully employed any
trade secrets or any confidential information or documentation proprietary to
any former employer, or any other Person.

4.16        Full Disclosure. 

               No information contained in this Agreement, any of the other Loan
Documents, any  Financial Statements or Collateral Reports or other reports from
time to time delivered hereunder or any written statement furnished by or on
behalf of any Loan Party to Administrative Agent or any Lender pursuant to the
terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. 

4.17        Environmental Matters. 

               The conduct of the Loan Parties’ business operations does not
violate any Environmental Laws in any material respect.

4.18        Insurance. 

               Schedule (4.18) lists all insurance policies of any nature
maintained for current occurrences by each Loan Party, as well as a summary of
the terms of each such policy.

4.19        Deposit and Disbursement Accounts. 

               Schedule 4.19 lists all banks and other financial institutions at
which any Loan Party maintains deposits and/or other accounts, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.

25




4.20        Government Contracts. 

               Except as set forth in Schedule 4.20, no Loan Party is a party to
any contract or agreement with the United States government or any department,
agency or a political subdivision thereof, and no Loan Party’s Accounts are
subject to the Federal Assignment of Claims Act, as amended  (31 U.S.C. Section
3727). 

4.21        Customer and Trade Relations. 

               There exists no actual or, to the knowledge of any Loan Party,
threatened termination or cancellation of, or any material adverse modification
or change in: (a) the business relationship of any Loan Party with any customer
or group of customers whose purchases during the preceding twelve (12) months
caused them to be ranked among the ten largest customers of such Loan Party; or
(b) the business relationship of any Loan Party with any supplier material to
its operations.

4.22        Reserved. 

4.23        Solvency. 

               Both before and after giving effect to (a) the Loans to be made
or extended on the Closing Date or such other date as Loans requested hereunder
are made or extended, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, each Loan Party is Solvent.

4.24        Reserved. 

4.25        Reserved. 

4.26        Reserved.

4.27        Foreign Assets Control  Regulations, Etc.

                         (a)          Neither the making of the Loans by the
Lenders hereunder nor its use of the proceeds thereof will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 

                         (b)          No Loan Party nor any of its respective
Subsidiaries (i) is, or will become, a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (ii) engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Person.  Each Loan Party and its Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act.

                         (c)          No part of the proceeds from the Loans
made hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Loan
Parties.

26




4.28          SEC Filings.

                 Since December 31, 2003, each of Borrower’s filings with the
U.S. Securities and Exchange Commission (“SEC”), including the financial
statements and schedules of Borrower and results of Borrower’s operations and
cash flow contained therein, complied in all material respects with the
requirements of the SEC as of their respective filing dates.

ARTICLE V

FINANCIAL STATEMENTS AND INFORMATION

5.1          Reports and Notices.

               Borrower shall deliver or cause to be delivered to Administrative
Agent or to Administrative Agent and Lenders, as indicated, the following:

                         (a)          Monthly Financials.  To Administrative
Agent and Lenders, within thirty (30) days after the end of each Fiscal Month,
financial information regarding Borrower and its Subsidiaries, certified by the
Chief Financial Officer of Borrower, consisting of the financial information
provided on Exhibit 5.1(a) hereto.  Such financial information shall be
accompanied by the certification of the Chief Financial Officer of Borrower that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments and the absence of footnotes) the financial
position and results of operations and cash flows of Borrower and its
Subsidiaries, on a consolidated and consolidating basis, in each case as at the
end of such month and for the period then ended and (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default;

                         (b)          Quarterly Financials.  To Administrative
Agent and Lenders, within forty-five (45) days after the end of each Fiscal
Quarter, a report including the financial information and analysis necessary to
satisfy the requirements for a quarterly report on Form 10-Q pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Such financial information shall be accompanied by (A) a statement in
reasonable detail (each, a “Compliance Certificate” showing the calculations
used in determining compliance with each of the financial covenants set forth in
Section 7.10 and (B) the certification of the Chief Financial Officer of
Borrower that (i) such financial information presents fairly in accordance with
GAAP (subject to normal year-end adjustments and the absence of footnotes) the
financial position, results of operations and statements of cash flows of
Borrower and its Subsidiaries, on both a consolidated and consolidating basis,
as at the end of such Fiscal Quarter and for the period then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default;

27




                         (c)          Operating Plan.  To Administrative Agent
and Lenders, as soon as available, but not later than thirty (30) days after the
end of each Fiscal Year, an annual operating plan for Borrower, approved by the
Governing Body of Borrower, for the following year, which will include a
statement of all of the material assumptions on which such plan is based, will
include monthly balance sheets and a monthly budget for the following year and
will integrate sales, gross profits, operating expenses, operating profit, cash
flow projections and Borrowing Availability projections all prepared on the same
basis and in similar detail as that on which operating results are reported (and
in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities;

                         (d)          Annual Audited Financials. To
Administrative Agent and Lenders, within ninety (90) days after the end of each
Fiscal Year, a report including the financial information and analysis necessary
to satisfy the requirements of an annual report on Form 10-K pursuant to Section
13 or 15(d) of the Exchange Act.  Such annual report shall be accompanied by (i)
a statement prepared in reasonable detail showing the calculations used in
determining compliance with each of the financial covenants set forth in Section
7.10, (ii) the annual letters to such accountants in connection with their audit
examination detailing contingent liabilities and material litigation matters and
(iii) the certification of the Chief Executive Officer or Chief Financial
Officer of Borrower that all such Financial Statements present fairly in
accordance with GAAP the financial position, results of operations and
statements of cash flows of Borrower and its Subsidiaries on a consolidated and
consolidating basis, as at the end of such year and for the period then ended,
and that there was no Default or Event of Default in existence as of such time
or, if a Default or Event of Default shall have occurred and be continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default;

                         (e)          Management Letters.  To Administrative
Agent and Lenders, within five (5) Business Days after receipt thereof by any
Loan Party, copies of all management letters, exception reports or similar
letters or reports received by such Loan Party from its independent certified
public accountants;

                         (f)          Default Notices.  To Administrative Agent
and Lenders, as soon as practicable, and in any event within three (3) Business
Days after an executive officer of Borrower has knowledge of the existence of
any Default, Event of Default or other event which has had a Material Adverse
Effect, by telephone, telecopier or electronic transmission specifying the
nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day;

                         (g)          Reserved.   

                         (h)          Reserved;

                         (i)          Reserved;

28




                         (j)          Litigation.  To Administrative Agent in
writing, promptly upon learning thereof, notice of any Litigation commenced or
threatened against any Loan Party that (i) seeks damages in excess of $100,000,
(ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan,
its fiduciaries or its assets or against any Loan Party or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Loan Party or
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities;

                         (k)          Insurance Notices.  To Administrative
Agent, disclosure of losses or casualties required by Section 6.4;

                         (l)          Other Notices.  To Administrative Agent,
copies of (i) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located and (ii) such
other notices or documents as Administrative Agent may request in its reasonable
discretion; and

                         (m)          Other Documents.  To Administrative Agent
and Lenders, such other financial and other information respecting any Loan
Party’s business or financial condition as Administrative Agent or any Lender
shall, from time to time, request.

                         (n)          Intellectual Property Notices.  To
Administrative Agent in writing, promptly upon learning thereof, notice of  any
claim or action by any Person pending, or to the knowledge of the Borrower,
threatened, against any Loan Party or any of their Subsidiaries with respect to
any of the Intellectual Property that (i) seeks damages in excess of $100,000
not otherwise covered by insurance, or (ii) seeks injunctive relief.

5.2          Collateral Reports. 

               Borrower shall deliver or cause to be delivered the following:

                         (a)          To Administrative Agent, upon request, and
in no event less frequently than five (5) Business Days after the end of each
Fiscal Month (together with a copy of all or any part of such delivery requested
by any Lender in writing after the Closing Date), a Borrowing Base Certificate
accompanied by such supporting detail and documentation as shall be requested by
Administrative Agent in its reasonable discretion.

                         (b)          Borrower, at its own expense, shall
deliver to Administrative Agent such appraisals of its assets as Administrative
Agent may request at any time after the occurrence and during the continuance of
a Default or an Event of Default, such appraisals to be conducted by an
appraiser, and in form and substance, satisfactory to Administrative Agent; and

                         (c)          Such other reports, statements and
reconciliations with respect to the Borrowing Base or Collateral of any or all
Loan Parties as Administrative Agent shall from time to time request in its
reasonable discretion.

29




5.3          Communication with Accountants. 

               So long as a Default or Event of Default shall have occurred and
be continuing, each Loan Party authorizes Administrative Agent and each Lender,
to communicate directly with its independent certified public accountants
including Ernst & Young LLP, and authorizes and shall instruct those accountants
and advisors to disclose and make available to Administrative Agent and each
Lender any and all Financial Statements and other supporting financial
documents, schedules and information relating to any Loan Party (including
copies of any issued management letters) with respect to the business, financial
condition and other affairs of any Loan Party. 

ARTICLE VI

AFFIRMATIVE COVENANTS

                         Each Loan Party executing this Credit Agreement jointly
and severally agrees as to all Loan Parties that from and after the date hereof
and until the Termination Date:

6.1          Maintenance of Existence and Conduct of Business. 

               Each Loan Party shall: (a) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and its rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; (c) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, and keep the same in good repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (d) transact business only in such corporate and trade
names as are set forth in Schedule 6.1.

6.2          Payment of Obligations.

                         (a)          Subject to Section 6.2(b), each Loan Party
shall pay and discharge or cause to be paid and discharged promptly all Charges
payable by it, including (A) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
and (B) lawful claims for labor, materials, supplies and services or otherwise,
before any thereof shall become past due.

                         (b)          Each Loan Party may in good faith contest,
by appropriate proceedings, the validity or amount of any Charges or claims
described in Section 6.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on the books of such Loan Party, in accordance
with GAAP, (ii) such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges or
claims or any Lien in respect thereof, (iii) none of the Collateral becomes
subject to forfeiture or loss as a result of such contest (other than that
necessary to secure or pay the Charge), (iv) no Lien shall be imposed to secure
payment of such Charges or claims other than Permitted Encumbrances,

30




(vi) such Loan Party shall promptly pay or discharge such contested Charges or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Administrative Agent evidence acceptable to Administrative
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Loan Party or the conditions set forth in this
Section 6.2(b) are no longer met, and (vii) Administrative Agent has not advised
Borrower in writing that Administrative Agent reasonably believes that
nonpayment or nondischarge thereof could reasonably be expected to have or
result in a Material Adverse Effect.

6.3          Books and Records. 

               Each Loan Party shall keep adequate books and records with
respect to its business activities in which proper entries, reflecting all bona
fide financial transactions, are made in accordance with GAAP.

6.4          Insurance; Damage to or Destruction of Collateral.

                         (a)          The Loan Parties shall, at their sole cost
and expense, maintain policies of insurance with financially sound and reputable
insurers having an A rating from Best’s Rating Service insurance with respect to
its properties and businesses against such casualties and contingencies as are
in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas, with the details of such coverage
currently outstanding being more fully described on Schedule 4.18 hereto.  If
any Loan Party  at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay all premiums relating
thereto, Administrative Agent may at any time or times thereafter obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which Administrative Agent deems advisable. 
Administrative Agent shall have no obligation to obtain insurance for any Loan
Party or pay any premiums therefor.  By doing so, Administrative Agent shall not
be deemed to have waived any Default or Event of Default arising from any Loan
Party’s failure to maintain such insurance or pay any premiums therefor.  All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrower to
Administrative Agent and shall be additional Obligations hereunder secured by
the Collateral.

                         (b)          Administrative Agent reserves the right at
any time upon any change in any Loan Party’s risk profile (including any change
in the product mix maintained by any Loan Party or any laws affecting the
potential liability of such Loan Party) to require additional forms and limits
of insurance to, in Administrative Agent’s opinion, adequately protect both
Administrative Agent’s and Lenders’ interests in all or any portion of the
Collateral and to ensure that each Loan Party is protected by insurance in
amounts and with coverage customary for its industry.  If requested by
Administrative Agent, each Loan Party shall deliver to Administrative Agent from
time to time a report of a reputable insurance broker, satisfactory to
Administrative Agent, with respect to its insurance policies.

                         (c)          Borrower shall deliver to Administrative
Agent, in form and substance satisfactory to Administrative Agent, endorsements
to (i) all “All Risk” and business interruption insurance naming Administrative
Agent, on behalf of itself and Lenders, as loss payee, and

31




(ii) all general liability and other liability policies naming Administrative
Agent, on behalf of itself and Lenders, as additional insured.  Borrower
irrevocably makes, constitutes and appoints Administrative Agent (and all
officers, employees or agent s designated by Administrative Agent), so long as
any Default or Event of Default shall have occurred and be continuing or the
anticipated insurance proceeds exceed $100,000, as Borrower’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under such “All Risk” policies of insurance, endorsing the name of
Borrower on any check or other item of payment for the proceeds of such “All
Risk” policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance.  Administrative Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney.  Borrower shall promptly notify Administrative
Agent of any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance.  After deducting from
such proceeds the expenses, if any, incurred by Administrative Agent in the
collection or handling thereof, Administrative Agent may, at its option, apply
such proceeds to the reduction of the Obligations in accordance with Section
2.3(d), or permit or require the Borrower to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction.  Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds would not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $100,000 in the aggregate, Administrative Agent shall
permit the Borrower to replace, restore, repair or rebuild the property;
provided that if Borrower shall not have completed or entered into binding
agreements to complete such replacement, restoration, repair or rebuilding
within 90 days of such casualty, Administrative Agent may apply such insurance
proceeds to the Obligations in accordance with Section 2.3(d).  All insurance
proceeds which are to be made available to Borrower to replace, repair, restore
or rebuild the Collateral shall be applied by Administrative Agent to reduce the
outstanding principal balance of the Revolving Loan of Borrower (which
application shall not result in a permanent reduction of the Revolving Loan
Commitment) and upon such application, Administrative Agent shall establish a
Reserve against the Borrowing Base of Borrower in an amount equal to the amount
of such proceeds so applied.  Thereafter, such funds shall be made available to
Borrower to provide funds to replace, repair, restore or rebuild the Collateral
as follows: (i) Borrower shall request a Revolving Credit Advance be made in the
amount requested to be released; (ii) so long as the conditions set forth in
Section 3.2  have been met, Revolving Lenders shall make such Revolving Credit
Advance; and (iii) the Reserve established with respect to such insurance
proceeds shall be reduced by the amount of such Revolving Credit Advance.  To
the extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 2.3(d).

6.5          Compliance with Laws. 

               Without limiting any other provision of this Agreement, each Loan
Party shall comply with all federal, state, local and foreign laws and
regulations applicable to it, including those relating to licensing, ERISA and
labor matters, Environmental Laws and Environmental Permits and the USA Patriot
Act, except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each Loan Party shall comply with all Requirements of Law including, without
limitation, all usury and consumer credit disclosure laws and regulation.  Each
shall obtain and maintain all licenses, permits, franchises, and governmental
authorizations necessary to own its property and to conduct its business as
conducted on the Closing Date.

32




6.6          Reserved. 

6.7          Intellectual Property.

               Each Loan Party will conduct its business and affairs without
infringement of any Intellectual Property of any other Person.

6.8          Environmental Matters. 

               Each Loan Party shall and shall cause each Person within its
control to, and subject to the direction of the owner of the Real Estate: (a)
conduct its operations and keep and maintain its Real Estate in compliance with
all Environmental Laws and Environmental Permits other than noncompliance which
could not reasonably be expected to have a Material Adverse Effect; (b)
implement any and all investigation, remediation, removal and response actions
which are appropriate or necessary to maintain the value and marketability of
the Real Estate or to otherwise comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of its Real Estate; (c) notify Administrative Agent
promptly after such Loan Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate which is reasonably likely to result in Environmental
Liabilities in excess of $100,000; and (d) promptly forward to Administrative
Agent a copy of any order, notice, request for information or any communication
or report received by such Loan Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in Environmental Liabilities
in excess of $100,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter.

6.9          Landlords’ Agreements, Mortgagee Agreements and Bailee Letters. 

               The Borrower shall maintain its corporate headquarters and
maintain its primary books and records at one or more of the locations provided
on Schedule 6.9, including without limitation its centralized accounting system
and all records relating to its Accounts.  Within 40 days after the Closing
Date, each Loan Party shall obtain a landlord’s agreement from the lessor of
each leased property provided for on Schedule 6.9, which agreement or letter
shall contain a waiver or subordination of all Liens or claims that the landlord
may assert against the Collateral at that location, and shall otherwise be
satisfactory in form and substance to Administrative Agent.  Each Loan Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

33




6.10        Blocked Accounts. 

               Borrower shall (i) deliver to the Administrative Agent within 40
days after the Closing Date, evidence of the Blocked Accounts and tri-party
agreements on such  Blocked Accounts as provided in Section 2.8(a) and (ii)
maintain a balance on each deposit account that is not a Blocked Account, and an
aggregate balance on all deposit accounts that are not Blocked Accounts, in
accordance with Section 2.8(b).

6.11        Reserved.

6.12        Right of First Offer; Right to Participate.

                         (a)          Prior to any Loan Party obtaining any
financing by way of Indebtedness or equity interests convertible into
Indebtedness of any such Loan Party, other than pursuant to a Fletcher Preferred
Stock Financing (an “Applicable Financing”), such Loan Party will first offer
the Administrative Agent and its Affiliates the right to provide all or part (at
the Administrative Agent’s option) of such Applicable Financing.  The
Administrative Agent shall have a period of forty five (45) days after receiving
written notice of any such proposed Applicable Financing (a “Financing Request”)
to submit to such Loan Party a proposal (a “Financing Offer”) setting forth in
reasonable detail the terms and conditions on which the Administrative Agent (or
its Affiliates as the case may be) would be prepared to provide all or part of
such Applicable Financing.   

                         (b)          If the Administrative Agent (and its
Affiliates) elect not to submit a Financing Offer in accordance the immediately
preceding paragraph, then such Loan Party shall have ninety (90) days after the
date the Financing Request is delivered to the Administrative Agent to obtain
the proposed financing from a Person other than the Administrative Agent (and
its Affiliates) on terms that are not substantially different from the general
terms contained in the Financing Request.  If the Administrative Agent (or its
Affiliates) shall have submitted a Financing Offer, then such Loan Party shall
have thirty (30) days after the receipt of the Financing Offer within which to
accept or reject such Financing Offer. In the event such Loan Party rejects such
Financing Offer, it shall be prohibited from obtaining an Applicable Financing
from a Person other than the Administrative Agent (or its Affiliates) at any
time, unless the Applicable Financing with such other Person is on terms and
conditions more favorable to such Loan Party than the terms and conditions
contained in the Financing Offer (a “More Attractive Financing”). 

                         (c)          Prior to obtaining a More Attractive
Financing, the Loan Parties will first offer Administrative Agent (and its
Affiliates) the right to provide all or part (at the Administrative Agent’s
option) of the More Attractive Financing on the same terms and conditions that
would be applicable to the other lenders.  The Loan Parties shall provide
Administrative Agent with a proposal for such proposed More Attractive
Financing, setting forth in reasonable detail the terms and conditions of the
More Attractive Financing, and Administrative Agent shall have ten (10) Business
Days after receiving such proposal to elect to participate.

34




                         (d)          During the forty five (45) day period
referred to in Section 6.12(a) and the ten (10) Business Day period referred to
in Section 6.12(c) above, the Loan Parties will allow such parties, as
applicable, and their respective representatives all reasonably requested access
to the Loan Parties’ assets, records, personnel and relevant third parties for
the purpose of completing all due diligence investigations deemed reasonably
necessary or advisable by such parties in connection with determining whether to
exercise their rights pursuant to this Section 6.12.

6.13      New Subsidiaries; Further Assurances. 

                         (a) New Subsidiaries.  To the extent permitted under
this Agreement, if Borrower forms or acquires a new direct or indirect
Subsidiary, the Borrower agrees to (i) amend the Pledge Agreement to reflect the
addition of such Stock and pledge the applicable Stock to the Administrative
Agent as additional collateral for the Loans, (ii) cause such Subsidiary to join
(A) this Agreement by executing this Agreement as a Guarantor (B) the Security
Agreement pursuant to a joinder in form satisfactory to Administrative Agent for
the purposes of granting a security interest in such Subsidiary’s assets for the
benefit of the Administrative Agent and the Lenders as additional security for
the Obligations and (iii) deliver to the Administrative Agent an opinion of
counsel in form and substance acceptable to Administrative Agent, addressing,
among other things, the due authorization, due execution and delivery and
enforceability of the foregoing documents with respect to such Subsidiary. 
Furthermore, if any Loan Party not a party to the Pledge Agreement engages in an
intercompany loan, such Loan Party shall execute a joinder (in form satisfactory
to the Administrative Agent) to the Pledge Agreement, thereby pledging such
Intercompany Note to the Administrative Agent for the benefit of the Lenders.

                         (b) Further Assurances.  Each Loan Party executing this
Agreement agrees that it shall and shall cause each other Loan Party to, at such
Loan Party’s expense and upon request of Administrative Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Administrative Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Administrative Agent to carry
out more effectually the provisions and purposes of this Agreement or any other
Loan Document.

6.14        Security Interest. 

               The Liens granted to Administrative Agent, on behalf of itself
and Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances with respect to the
Collateral other than Accounts.

6.15        Good Standing Certificate. 

               Within 30 days after the Closing Date, the Borrower shall deliver
to the Administrative Agent a good standing certificate (including verification
of tax status) and a certificate of qualification to conduct business in
Pennsylvania, dated a recent date after the Closing Date and certified by the
Secretary of State of Pennsylvania evidencing that the Borrower is in good
standing.

6.16        Insurance. 

               Within 10 days after the Closing Date, the Borrower shall deliver
to the Administrative Agent satisfactory evidence that the insurance policies
required by Section 6.4  are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as requested by Administrative Agent, in favor of Administrative Agent, on
behalf of Lenders.

35




ARTICLE VII

NEGATIVE COVENANTS

               Each Loan Party executing this Agreement jointly and severally
agrees as to all Loan Parties that, without the prior written consent of
Administrative Agent and the Requisite Lenders, from and after the date hereof
until the Termination Date:

7.1          Mergers, Subsidiaries, Etc. 

               No Loan Party shall directly or indirectly, by operation of law
or otherwise, (a) form or acquire any Subsidiary, (b) convert into any other
organizational form or (c) merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire, any Person or any operating division of any Person, except that
Borrower may create or acquire a Subsidiary that is a wholly-owned Subsidiary so
long as the Borrower and such Subsidiary comply with clauses (i), (ii) and (iii)
of Section 6.13(a) and such formation or acquisition is otherwise in compliance
with the terms of this Agreement.  

7.2          Investments; Loans and Advances. 

               Except as otherwise expressly permitted by this Section 7, no
Loan Party shall make or permit to exist any investment in, or make, accrue or
permit to exist  loans or advances of money to, any Person, through the direct
or indirect lending of money, holding of securities or otherwise, except that
(a) each Loan Party may maintain its existing investments in its Subsidiaries as
of the Closing Date, (b) so long as no Default or Event of Default shall have
occurred and be continuing, Borrower may make investments up to $100,000 in the
aggregate, subject to a perfected security interest in favor of Administrative
Agent for the benefit of Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., (iii) certificates of deposit,
maturing no more than one year from the date of creation thereof, issued by
commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior secured rating of “A” or better by a nationally
recognized rating agency (an “A Rated Bank”), or (iv) time deposits, maturing no
more than 30 days from the date of creation thereof with A Rated Banks, and (c)
so long as no Default or Event of Default shall have occurred and be continuing,
or could result therefrom,  Borrower may purchase Stock in other Persons that
does not exceed $1,000,000 in the aggregate.

36




7.3          Indebtedness.

                         (a)          No Loan Party shall create, incur, assume
or permit to exist any Indebtedness, except (without duplication) (i)
Indebtedness secured by purchase money security interests and Capital Leases
permitted by Section 7.7, (ii) the Loans and the other Obligations, (iii)
deferred taxes, (iv) existing Indebtedness described in Schedule 7.3, (v) surety
obligations entered into in the ordinary course of business or appeal bonds in
proceedings to which any Loan Party is a party in an aggregate amount not to
exceed $5,000,000, provided that all such amounts in excess of $1,000,000 shall
be expressly subordinated on terms satisfactory to the Administrative Agent, and
(vi) Indebtedness consisting of intercompany loans and advances made by Borrower
to a Subsidiary, provided that (A) each such Subsidiary shall have executed and
delivered to Borrower, on the Closing Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by  Borrower to such Subsidiary which Intercompany Notes shall be in
form and substance satisfactory to Administrative Agent and shall be pledged and
delivered to Administrative Agent pursuant to the applicable Pledge Agreement or
Security Agreement as additional collateral security for the Obligations; (B)
Borrower shall record all intercompany transactions on its books and records in
a manner satisfactory to Administrative Agent; (C) at the time any such
intercompany loan or advance is made by Borrower to any Subsidiary thereof and
after giving effect thereto, the Borrower shall be Solvent; (E) no Default or
Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan; and (F) the aggregate amount of such intercompany
Indebtedness shall not exceed $250,000 at any one time outstanding.

                         (b)          No Loan Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any
Indebtedness, other than the Obligations.

7.4          Management and Affiliate Transactions.

                         (a)          No Loan Party shall enter into or be a
party to any transaction with or make any payment to any member of management of
any Loan Party or any Person who is a family member or otherwise related in any
way to any such member of management, other than as described on Schedule
7.4(a), except for compensation in the ordinary course of business consistent
with past practice, and reimbursement for travel expenses, relocation costs and
similar purposes up to a maximum of $50,000 to any employee and up to a maximum
of $100,000 in the aggregate at any one time outstanding. 

                         (b)          Other than as provided in Section 7.4(a)
or described on Schedule 7.4(b), no Loan Party shall enter into any transaction
with or make any payment to any Affiliate for consideration in excess of
$250,000 in the aggregate for all such transactions with Affiliates.  

7.5          Capital Structure and Business. 

               No Loan Party shall (a) make any changes in any of its business
objectives, purposes or operations which could reasonably be expected to affect
adversely the repayment of the Loans or any of the other Obligations or could
reasonably be expected to have or result in a Material Adverse Effect (b) issue
any shares of Disqualified Stock, warrants or other securities

37




convertible into Disqualified Stock or revise any terms of its outstanding Stock
to the extent it would become Disqualified Stock, or (c) amend its charter or
bylaws in a manner which would adversely affect Administrative Agent or Lenders
or such Loan Party’s duty or ability to repay the Obligations.  No Loan Party
shall engage in any business other than the businesses currently engaged in by
it or a business substantially related to such business.

7.6          Guaranteed Indebtedness. 

               No Loan Party shall create, incur, assume or permit to exist any
Guaranteed Indebtedness except (a) by endorsement of instruments or items of
payment for deposit to the general account of any Loan Party, and (b) for
Guaranteed Indebtedness incurred for the benefit of any other Loan Party if the
primary obligation is expressly permitted by this Agreement.

7.7          Liens. 

               No Loan Party shall create, incur, assume or permit to exist any
Lien on or with respect to any of its properties or assets (whether now owned or
hereafter acquired) except for Permitted Encumbrances.  In addition, no Loan
Party shall become a party to any agreement, note, indenture or instrument, or
take any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of Administrative Agent, on behalf of itself
and Lenders, as additional collateral for the Obligations, except operating
leases, Capital Leases or licenses which prohibit Liens upon the assets that are
subject thereto.

7.8          Sale of Stock and Assets. 

               No Loan Party shall sell, transfer, convey, assign or otherwise
dispose of any of its Accounts, Inventory, Intellectual Property or other
assets, outside of the ordinary course of business, other than transactions that
in the aggregate are less than $1,000,000.  For the avoidance of doubt, sales of
franchises shall be deemed to have occurred in the ordinary course for purposes
of this Section 7.8.  Administrative Agent shall provide a partial release with
respect to any Liens covering assets which are disposed, solely and to the
extent such disposition is permitted by this Section 7.8.    

7.9          ERISA.

               No Loan Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur an event which could reasonably be expected result
in the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068
of ERISA. 

7.10        Financial Covenants. 

                         Borrower shall not breach or fail to comply with any of
the following financial covenants, each of which shall be calculated in
accordance with GAAP consistently applied:

                         (a)          Test Preparation Services EBITDA.  EBITDA
for the Test Preparation Services Division (taking into account its allocation
of corporate overhead on a basis consistent with current practice as of the
Closing Date) shall not be less than $7,000,000 for the trailing twelve calendar
months, measured as of the most recently reported month end of Borrower.  

38




                         (b)          Minimum Net Worth.  The minimum Net Worth
of the Loan Parties shall exceed $43,326,000 at all times. 

7.11        Reserved. 

7.12        Sale-Leasebacks. 

               No Loan Party shall engage in any sale-leaseback, synthetic lease
or similar transaction involving any of its assets.

7.13        Cancellation of Indebtedness. 

               No Loan Party shall cancel any claim or debt owing to it, except
for reasonable consideration negotiated on an arm’s-length basis and in the
ordinary course of its business consistent with past practice.

7.14        Restricted Payments. 

               No Loan Party shall make any Restricted Payment, except (a)
dividends and distributions by Subsidiaries of Borrower paid to Borrower, (b)
dividends and distributions to the members of Borrower in an amount not to
exceed the amount of income taxes owed by such member during the Fiscal Year;
provided, that, no Default or Event of Default shall have occurred or be
continuing at the time of such dividend or distribution, (c) dividends to
Fletcher pursuant to the Fletcher Preferred Stock Financing; provided, that, no
Default or Event of Default shall have occurred or be continuing at the time of
such dividend or distribution, (d) employee loans permitted under Section
6.4(b), and (e) payment of reasonable and customary directors’ fees and
indemnities (including payments in respect of directors’ and officers’ liability
insurance).

7.15        Change of Jurisdiction, Corporate Name or Location; Change of Fiscal
Year. 

               No Loan Party shall (a) change its jurisdiction of organization
and/or organization and/or organizational identification number (if any), (b)
change its corporate name or (c) change its chief executive office, principal
place of business, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral, in any case without at least thirty (30) days prior written notice
to Administrative Agent and after Administrative Agent’s written acknowledgment
that any reasonable action requested by Administrative Agent in connection
therewith, including to continue the perfection of any Liens in favor of
Administrative Agent, on behalf of Lenders, in any Collateral, has been
completed or taken, and provided that any such new location shall be in the
continental United States. Without limiting the foregoing, no Loan Party shall
change its location, name, identity or corporate structure in any manner which
might make any financing or continuation statement filed in connection herewith
seriously misleading within the meaning of Section 9-506 of the Code or any
other then applicable provision of the Code except upon prior written notice to
Administrative Agent and Lenders and after Administrative Agent’s written
acknowledgment

39




that any reasonable action requested by Administrative Agent in connection
therewith, including to continue the perfection of any Liens in favor of
Administrative Agent, on behalf of Lenders, in any Collateral, has been
completed or taken.  No Loan Party shall change its Fiscal Year unless it
notifies the Administrative Agent of such change within 30 days of the effective
date thereof.

7.16        No Impairment of Intercompany Transfers. 

               No Loan Party shall directly or indirectly enter into or become
bound by any agreement, instrument, indenture or other obligation (other than
this Agreement and the other Loan Documents) which could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of Borrower to Borrower.

7.17        No Speculative Transactions. 

               No Loan Party shall engage in any transaction involving commodity
options, futures contracts or similar transactions, except solely to hedge
against fluctuations in the prices of commodities owned or purchased by it and
the values of foreign currencies receivable or payable by it and interest swaps,
caps or collars.

7.18        Anti-Terrorism Laws. 

               No Loan Party shall conduct, deal in or engage in or permit any
Affiliate or agent of Borrower within its control to conduct, deal in or engage
in any of the following activities: (i) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order No.
13224 (“Blocked Person”), including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person;  (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (iii)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act. 
Borrower shall deliver to Administrative Agent and Lenders any certification or
other evidence requested from time to time by Administrative Agent or any
Lender, in its sole, confirming Borrower’s compliance with this Section 7.18.

ARTICLE VIII

TERM

8.1          Termination. 

               The financing arrangements contemplated hereby shall be in effect
until the Commitment Termination Date, and the Loans and all other Obligations
shall be automatically due and payable in full on such date.

40




8.2          Survival of Obligations Upon Termination of Financing
Arrangements. 

               Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Loan Parties or the rights of
Administrative Agent and Lenders relating to any unpaid portion of the Loans or
any other Obligations, due or not due, liquidated, contingent or unliquidated or
any transaction or event occurring prior to such termination, or any transaction
or event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Loan Parties, and all rights of
Administrative Agent and each Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided however, that in all events the provisions of Section 12, the
payment obligations under Sections 2.15 and 2.16, and the indemnities contained
in the Loan Documents shall survive the Termination Date.

ARTICLE IX

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

9.1          Events of Default. 

               The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

                         (a)          Borrower (i) fails to make any payment of
principal of, or interest on, or Fees owing in respect of, the Loans or any of
the other Obligations when due and payable (including any mandatory payment
required by Section 2.3), or (ii) fails to pay or reimburse Administrative Agent
or Lenders for any expense reimbursable hereunder or under any other Loan
Document within ten (10) days following Administrative Agent’s demand for such
reimbursement or payment of expenses.

                         (b)          Any Loan Party shall fail or neglect to
perform, keep or observe any of the provisions of Sections 2.4, 2.8, 2.14,
5.1(a)-(d), 6.4, 6.9, 6.10, 6.12 or 7, respectively.

                         (c)          Borrower shall fail or neglect to perform,
keep or observe any of the provisions of Section 5 (other than as otherwise
provided in clause (b) hereof), and the same shall remain unremedied for three
(3) days or more; provided that with respect to Sections 5.1(a)-(d) such three
(3) day period to remedy shall not commence until the Administrative Agent
delivers notice to the Borrower.  

                         (d)          Any Loan Party shall fail or neglect to
perform, keep or observe any other material provision of this Agreement or of
any of the other Loan Documents (other than any material provision embodied in
or covered by any other clause of this Section 9.1) and the same shall remain
unremedied for thirty (30) days or more following the earlier to occur of (a)
notice thereof furnished to any Loan Party by Administrative Agent or any Lender
and (b) the time at which any Loan Party or any authorized officer thereof knew
or became aware of such failure.

41




                         (e)          A default or breach shall occur under any
other agreement, document or instrument to which any Loan Party is a party which
is not cured within any applicable grace period, and such default or breach (i)
involves the failure to make any payment when due in respect of any Indebtedness
(other than the Obligations) of any Loan Party in excess of $100,000 in the
aggregate, or (ii) causes, or permits any holder of such Indebtedness or a
trustee to cause, Indebtedness or a portion thereof in excess of $100,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, regardless of whether such default is waived, or
such right is exercised, by such holder or trustee.

                         (f)          Any information contained in any Borrowing
Base Certificate is untrue or incorrect in any material respect, or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Administrative Agent or any Lender by any
Loan Party is untrue or incorrect in any material respect as of the date when
made or deemed made.

                         (g)          Assets of any Loan Party with a fair
market value of $100,000 or more shall be attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Loan Party and such condition continues for thirty (30) days or more. 

                         (h)          A case or proceeding shall have been
commenced against any Loan Party seeking a decree or order in respect of any
Loan Party (i) under Title 11 of the United States Code, as now constituted or
hereafter amended or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for any Loan Party or of
any substantial part of any such Person’s assets, or (iii) ordering the
winding-up or liquidation of the affairs of any Loan Party, and such case or
proceeding shall remain undismissed or unstayed for thirty (30) days or more or
such court shall enter a decree or order granting the relief sought in such case
or proceeding.

                         (i)          Any Loan Party (i) shall file a petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) shall fail to contest in a timely and appropriate
manner or shall consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of any Loan Party or of any substantial part of any such Person’s
assets, (iii) shall make an assignment for the benefit of creditors, (iv) shall
take any corporate action in furtherance of any of the foregoing; or (v) shall
admit in writing its inability to, or shall be generally unable to, pay its
debts as such debts become due.

                         (j)          A final judgment or judgments for the
payment of money in excess of $100,000 in the aggregate at any time outstanding
shall be rendered against any Loan Party and the same shall not, within thirty
(30) days after the entry thereof, have been discharged or

42




execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay.  Any Loan Party shall be
enjoined, restrained or in any way prevented by order of a court or any
administrative or regulatory agency from conducting any material part of its
business.

                         (k)          Any material provision of any Loan
Document shall for any reason cease to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms).   

                         (l)          There shall occur the loss, suspension or
revocation of, or failure to review, any license or permit now held or hereafter
acquired by any Loan party if such loss, suspension, revocation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

                         (m)          Any Loan Party or any director or senior
officer thereof shall be convicted or found liable for (i) a state or federal
crime or (ii) any civil action that could lead to the forfeiture of any assets
of one or more of the Loan Parties, the fair market value of which, individually
or in the aggregate exceeds $100,000.

9.2          Remedies.

                         (a)          If any Event of Default shall have
occurred and be continuing or if a Default shall have occurred and be continuing
and Administrative Agent and the Requisite Lenders shall have determined not to
make any Advances so long as that specific Default is continuing, Administrative
Agent may (and at the written request of the Requisite Lenders shall), without
notice, suspend this facility with respect to further Advances whereupon any
further Advances shall be made or extended in Administrative Agent’s sole
discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing. 

                         (b)          If any Event of Default shall have
occurred and be continuing, Administrative Agent may (and at the written request
of the Requisite Lenders, shall), without notice, (i) terminate this facility
with respect to further Advances; (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, all without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by Borrower and each other Loan Party; and
(iii) exercise any rights and remedies provided to Administrative Agent under
the Loan Documents and/or at law or equity, including all remedies provided
under the Code; provided, however, that upon the occurrence of an Event of
Default specified in Sections 9.1(g), (h) or (i) , all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

9.3          Waivers by Loan Parties. 

                        Except as otherwise provided for in this Agreement or by
applicable law, each Loan Party waives (including for purposes of Section 13 ):
(a) presentment, demand and protest and

43




notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Administrative Agent on which any Loan Party may in any way be
liable, and hereby ratifies and confirms whatever Administrative Agent may do in
this regard, (b) all rights to notice and a hearing prior to Administrative
Agent’s taking possession or control of, or to Administrative Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security which might be
required by any court prior to allowing Administrative Agent to exercise any of
their remedies and (c) the benefit of all valuation, appraisal, marshalling and
exemption laws.

ARTICLE X

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT

10.1        Assignment and Participations.

                         (a)          Any Lender or Lenders may assign and/or
sell participations in, at any time or times, the Loan Documents, Loans and any
Commitment or of any portion thereof or interest therein, including any such
Lender’s rights, title, interests, remedies, powers or duties thereunder,
whether evidenced by a writing or not; provided, however, that absent the
occurrence and continuation of an Event of Default, such assignment or
participation shall be subject to the consent of the Borrower, such consent not
to be unreasonably withheld, delayed or conditioned; provided further, that the
Borrower shall have no such consent rights in connection with an assignment or
participation to any Lender or to any Affiliate or Related Fund of any Lender. 
In the case of an assignment by a Lender under this Section 10.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as it would if it were a Lender hereunder.  The assigning Lender
shall be relieved of its obligations hereunder with respect to its Commitments
or assigned portion thereof from and after the date of such assignment. 
Borrower hereby acknowledges and agrees that any assignment will give rise to a
direct obligation of Borrower to the assignee and that the assignee shall be
considered to be a “Lender”.  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event
Administrative Agent or any Lender assigns or otherwise transfers all or any
part of a Loan, Administrative Agent or any such Lender shall so notify Borrower
and Borrower shall, upon the request of Administrative Agent or such Lender,
execute new Notes in exchange for the Notes being assigned.  

                         (b)          With respect to any participation, the
parties hereto acknowledge and agree that all amounts payable by Borrower
hereunder shall be determined as if the Lender selling such participation had
not sold such participation, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or Fees payable with respect to, any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder participates or the final

44




maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral Documents or the other Loan Documents).  Solely for purposes of
Sections 2.13, 2.15, 2.16 and 10.8 , Borrower acknowledges and agrees that a
participation shall give rise to a direct obligation of Borrower to the
participant and the participant shall be considered to be a “Lender”.  Except as
set forth in the preceding sentence neither Borrower nor any other Loan Party
shall have any obligation or duty to any participant.  Neither the
Administrative Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.

                         (c)          Except as expressly provided in this
Section 10.1, no Lender shall, as between Borrower and that Lender, or
Administrative Agent and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loans, the Notes or other
Obligations owed to such Lender.

                         (d)          Each Loan Party executing this Agreement
shall assist any Lender permitted to sell assignments or participations under
this Section 10.1 as reasonably required to enable the assigning or selling
Lender to effect any such assignment or participation, including the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and, if requested by Administrative Agent, the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants.  Each Loan Party
executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Loan Parties and their affairs contained in
any selling materials provided by them and all other information provided by
them and included in such materials.

                         (e)          A Lender may furnish any information
concerning Loan Parties in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants). 

                         (f)          Notwithstanding anything to the contrary
in this Agreement, no Loan Party shall have any obligation to reimburse
Administrative Agent or any Lender for any costs or expenses incurred in
connection with any such assignment or participation. 

10.2        Appointment of Administrative Agent. 

               Golub Capital Incorporated is hereby appointed to act on behalf
of the Lenders as Administrative Agent under this Agreement and the other Loan
Documents.  The provisions of this Section 10.2 are solely for the benefit of
the Administrative Agent and Lenders and no Loan Party nor any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement,
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party
or any other Person.  Administrative Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents.  The duties of Administrative Agent shall be mechanical
and administrative in nature and neither shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of

45




any Lender.  Neither Administrative Agent nor any of its respective Affiliates
nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages solely caused by its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

               If Administrative Agent shall request instructions from Requisite
Lenders or all affected Lenders, as the case may be, with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, then Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until it shall have received instructions
from Requisite Lenders, or all affected Lenders, as the case may be, and
Administrative Agent shall incur no liability to any Person by reason of so
refraining.  Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Loan Document (a) if
such action would, in the opinion of Administrative Agent, be contrary to law or
the terms of this Agreement or any other Loan Document, (b) if such action
would, in the opinion of Administrative Agent, expose Administrative Agent to
Environmental Liabilities or (c) if Administrative Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent’s acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders or all
affected Lenders, as applicable.

10.3        Administrative Agent’s Reliance, Etc. 

               Neither Administrative Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  Without limitation of the
generality of the foregoing, Administrative Agent:  (a) may treat the payee of
any Note as the holder thereof until it receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
Administrative Agent; (b) may consult with legal counsel, independent chartered
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Loan Party or to inspect the Collateral (including the books and records) of any
Loan Party; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of this Agreement or the other Loan Documents by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
email or telecopy) believed by it to be genuine and signed or sent by the proper
party or parties.

46




10.4        Administrative Agent and Affiliates.

               With respect to its Commitments hereunder, Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Golub in its individual capacity.  Golub and each
of its Affiliates may lend money to, invest in, and generally engage in any kind
of business with, any Loan Party, any of their Affiliates and any Person who may
do business with or own securities of any Loan Party or any such Affiliate, all
as if Golub was not the Administrative Agent and without any duty to account
therefor to Lenders.  Golub and its Affiliates may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.   

10.5        Lender Credit Decision.

               Each Lender acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender and based on the
Financial Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Loan Parties and its own decision to enter into this Agreement. 
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

10.6        Indemnification. 

               Lenders agree to indemnify Administrative Agent (to the extent
not reimbursed by Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by Administrative Agent
in connection therewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from Administrative Agent ‘s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  Without limiting the
foregoing, each Lender agrees to reimburse Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Administrative Agent is not
reimbursed for such expenses by Loan Parties. 

47




10.7        Successor Administrative Agent.  

               Administrative Agent may resign at any time by giving not less
than thirty (30) days’ prior written notice thereof to Lenders and Borrower. 
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent.  If no successor Administrative Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the resigning Administrative Agent’s giving
notice of resignation, then the resigning Administrative Agent may, on behalf of
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution has combined
capital of at least $300,000,000.  If no successor Administrative Agent has been
appointed pursuant to the foregoing, by the 30th day after the date such notice
of resignation was given by the resigning Administrative Agent, such resignation
shall become effective and the Requisite Lenders shall thereafter perform all
the duties of Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided above. 
Any successor Administrative Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default shall have occurred and be
continuing.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent.  Upon the earlier of the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent or the effective date of the resigning Administrative
Agent’s resignation, the resigning Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents,
except that any indemnity rights or other rights in favor of such resigning
Administrative Agent shall continue.  After any resigning Administrative Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. 
Administrative Agent may be removed at the written direction of the holders
(other than Administrative Agent) of two-thirds or more of the Commitments
(excluding Administrative Agent’s Commitment); provided that in so doing, such
Lenders shall be deemed to have waived and released any and all claims they may
have against Administrative Agent.

10.8        Set-Off and Sharing of Payments. 

               In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each holder of any Note is hereby authorized at any time or from time to time,
without notice to any Loan Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
balances held by it at any of its offices for the account of any Loan Party
(regardless of whether such balances are then due

48




to such Loan Party) and any other properties or assets any time held or owing by
that Lender or that holder to or for the credit or for the account of Loan Party
against and on account of any of the Obligations which are not paid when due. 
Any Lender or holder of any Note exercising a right to set off or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender’s or holder’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so set off or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares.  Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender or holder may exercise its
right to set off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amount so set off to other
Lenders and holders and (b) any Lender or holders so purchasing a participation
in the Loans made or other Obligations held by other Lenders or holders may
exercise all rights of set-off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender or holder were a
direct holder of the Loans and the other Obligations in the amount of such
participation.  Notwithstanding the foregoing, if all or any portion of the
set-off amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of set-off, the purchase of participations
by that Lender shall be rescinded and the purchase price restored without
interest.

10.9        No Liability; Return of Payment; Non-Funding Lenders; Information;
Actions in Concert.

                          (a)          No Liability for Revolving Credit
Advances.  Nothing in this Agreement or the other Loan Documents shall be deemed
to require Administrative Agent (except in the case of Golub as a Revolving
Lender) to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrower may have against any Revolving Lender as a
result of any default by such Revolving Lender hereunder.  To the extent that
Administrative Agent advances funds to Borrower on behalf of any Revolving
Lender and is not reimbursed therefor on the same Business Day as such Advance
is made, Administrative Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Revolving
Lender.

                         (b)          Return of Payments.

 

                              (i)          If Administrative Agent  pays an
amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by Administrative Agent from
Borrower and such related payment is not received thereby, then Administrative
Agent will be entitled to recover such amount from such Lender on demand without
set-off, counterclaim or deduction of any kind.

 

 

 

                              (ii)          If Administrative Agent determines
at any time that any amount received thereby under this Agreement must be
returned to Borrower or paid to any other Person pursuant to any insolvency law
or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Loan Document, Administrative Agent will not be required
to distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as such Agent is required to pay to Borrower or such other
Person, without set-off, counterclaim or deduction of any kind.

49




                         (c)          Non-Funding Lenders.  The failure of any
Revolving Lender (such Revolving Lender, a “Non-Funding Lender”) to make any
Revolving Credit Advance shall not relieve any other Revolving Lender (each such
other Revolving Lender, an “Other Lender”) of its obligations to make such
Advance or purchase such participation on such date, but neither any other
Lender nor Administrative Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance to be made, or to purchase a participation
to be purchased, by such Non-Funding Lender, and no Non-Funding Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Non-Funding Lender.  Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” or a “Revolving
Lender” (or be included in the calculation of “Requisite Lenders” hereunder) for
any voting or consent rights under or with respect to any Loan Document.

                         (d)          Dissemination of Information. 
Administrative Agent will use reasonable efforts to provide Lenders with any
notice of Default or Event of Default received by Administrative Agent from, or
delivered by Administrative Agent to, any Loan Party, with notice of any Event
of Default of which Administrative Agent has actually become aware and with
notice of any action taken by Administrative Agent following any Event of
Default; provided, however, that Administrative Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable solely to Administrative Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  Lenders
acknowledge that Borrower are required to provide financial information and
Collateral Reports to Lenders in accordance with Article V and agree that
Administrative Agent shall have no duty to provide the same to Lenders.

                         (e)          Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Notes (including exercising any
rights of set-off) without first obtaining the prior written consent of the
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of a majority of the Lenders.

10.10      No Reliance on Administrative Agent’s Customer Identification
Program.

               Each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees may rely on the Administrative
Agent to carry out such Lender’s Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Order, including any programs
involving any of the following items relating to or in connection with Borrower,
its Affiliates or its agents, the Loan Documents or the transactions hereunder: 
(1) any identity verification procedures, (2) any recordkeeping, (3) any
comparisons with government lists, (4) any customer notices or (5) any other
procedures required under the CIP Regulations or such other laws.

50




10.11      USA Patriot Act.

               Each Lender or participant or assignee of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “foreign” shell bank”  and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations:  (1) within
10 days after the Closing Date and (2) at such other times as are required under
the USA Patriot Act.

ARTICLE XI

SUCCESSORS AND ASSIGNS

11.1        Successors and Assigns. 

               This Agreement and the other Loan Documents shall be binding on
and shall inure to the benefit of each Loan Party, Administrative Agent, Lenders
and their respective successors and assigns (including, in the case of any Loan
Party, a debtor-in-possession on behalf of such Loan Party), except as otherwise
provided herein or therein.  No Loan Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of the
Administrative Agent and Requisite Lenders.  Any such purported assignment,
transfer, hypothecation or other conveyance by any Loan Party without the prior
express written consent of the Administrative Agent and Requisite Lenders shall
be void.  The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Loan Party, Administrative
Agent and Lenders with respect to the transactions contemplated hereby and no
Person shall be a third party beneficiary of any of the terms and provisions of
this Agreement or any of the other Loan Documents.

ARTICLE XII

MISCELLANEOUS

12.1        Complete Agreement; Modification of Agreement. 

               The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 12.2 below.  Any letter of
interest, commitment letter and/or fee letter between any Loan Party and
Administrative Agent or any Lender or any of their respective affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.  Notwithstanding
the foregoing, the Confidentiality Agreement dated March 22, 2006, by and
between Borrower and Administrative Agent shall remain in full force and effect
until the Commitment Termination Date.

51




12.2        Amendments and Waivers. 

                         (a)          Except for actions expressly permitted to
be taken by Administrative Agent, no amendment, modification, termination or
waiver of any provision of this Agreement or any of the Notes, or any consent to
any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and
Borrower, and by Requisite Lenders or all affected Lenders, as applicable. 
Except as set forth in clauses (b) and (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.

                         (b)          No amendment, modification, termination or
waiver of or consent with respect to any provision of this Agreement which
increases the Advance Rate, or which makes less restrictive the nondiscretionary
criteria for exclusion from the Borrowing Base, shall be effective unless the
same shall be in writing and signed by Administrative Agent, Requisite Lenders
and Borrower.  No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement which waives compliance with the
conditions precedent set forth in Section 3.2 to the making of any Loan shall be
effective unless the same shall be in writing and signed by Administrative
Agent, the Requisite Lenders and Borrower, as applicable.  Notwithstanding
anything contained in this Agreement to the contrary, no waiver or consent with
respect to any Default (if in connection therewith, Administrative Agent, or the
Requisite Lenders, as the case may be, have exercised its or their right to
suspend the making or incurrence of further Advances pursuant to Section 9.2(a))
or any Event of Default shall be effective for purposes of the conditions
precedent to the making of Loans set forth in Section 3.2 unless the same shall
be in writing and signed by Administrative Agent or Requisite Lenders, as
applicable, and Borrower. 

                         (c)          No amendment, modification, termination or
waiver shall, unless in writing and signed by Administrative Agent and each
Lender directly affected thereby, do any of the following: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed to
directly affect all Lenders); (ii) reduce the principal of, rate of interest on
or Fees payable with respect to any Loan of any affected Lender; (iii) extend
any scheduled payment date or final maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) release any Guaranty
or, except as otherwise permitted herein or in the other Loan Documents, permit
any Loan Party to sell or otherwise dispose of any Collateral with a value
exceeding $100,000 in the aggregate (which action shall be deemed to directly
affect all Lenders); (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans which shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 12.2 or the definitions of the terms “Requisite Lenders” insofar as
such definitions affect the substance of this Section 12.2.  Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Administrative Agent under this Agreement or any other Loan Document shall be
effective unless in writing and

52




signed by Administrative Agent, in addition to Lenders required hereinabove to
take such action.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for Administrative Agent to take additional Collateral pursuant to any
Loan Document.  No amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
holder of that Note.  No notice to or demand on any Loan Party in any case shall
entitle such Loan Party or any other Loan Party to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 12.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.

12.3        Fees and Expenses. 

               Borrower shall reimburse Administrative Agent for all its
reasonable out-of-pocket expenses incurred in connection with the preparation of
the Loan Documents (including the reasonable fees and expenses of all of its
special loan counsel, advisors, consultants and auditors retained in connection
with the Loan Documents and advice in connection therewith).  Borrower shall
reimburse Administrative Agent (and with respect to paragraphs (c), (d) and (e)
below, each Lender) for all costs, expenses and reasonable fees, including the
fees, costs and expenses of counsel or other advisors (including environmental
and management consultants and appraisers) for advice, assistance, or other
representation in connection with:

                         (a)          the forwarding to Borrower or any other
Person on behalf of Borrower by Administrative Agent of the proceeds of the
Loans;

                         (b)          any amendment, modification or waiver of,
or consent with respect to, any of the Loan Documents (whether consummated or
not) or advice in connection with the administration of the Loans made pursuant
hereto or its rights hereunder or thereunder;

                         (c)          any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Administrative Agent, any Lender,
Borrower or any other Person) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
therewith or herewith, whether as party, witness, or otherwise, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against Borrower or
any other Person that may be obligated to Administrative Agent by virtue of the
Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided that in
the case of reimbursement of counsel for Lenders other than Administrative
Agent, such reimbursement shall be limited to one counsel for all such Lenders;

                         (d)          any attempt to enforce any remedies of
Administrative Agent against any or all of the Loan Parties or any other Person
that may be obligated to Administrative Agent or any Lender by virtue of any of
the Loan Documents; including any such attempt to enforce any such remedies in
the course of any work-out or restructuring of the Loans during the pendency of
one or more Events of Default; provided that in the case of reimbursement of
counsel for Lenders other than Administrative Agent, such reimbursement shall be
limited to one counsel for all such Lenders;

53




                         (e)          any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Administrative Agent, such
reimbursement shall be limited to one counsel for all such Lenders;

                         (f)          efforts to (i) monitor the Loans or any of
the other Obligations, (ii) evaluate, observe or assess any of the Loan Parties
or their respective affairs, and (iii) verify, protect, evaluate, inspect,
review, assess, appraise, collect, sell, liquidate or otherwise dispose of (or
do any other thing provided for in Section 2.11) any of the Collateral; and

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings; and all expenses, costs, charges and other fees
incurred by such counsel and others in any way or respect arising in connection
with or relating to any of the events or actions described in this Section 12.3
shall be payable, on demand, by Borrower to Administrative Agent.  Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants (including
crisis management and special restructuring consultants) and paralegals; court
costs and expenses; photocopying and duplication expenses; court reporter fees,
costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services. 

12.4        No Waiver. 

               Administrative Agent’s or any Lender’s failure, at any time or
times, to require strict performance by the Loan Parties of any provision of
this Agreement and any of the other Loan Documents shall not waive, affect or
diminish any right of Administrative Agent or such Lender thereafter to demand
strict compliance and performance therewith.  Any suspension or waiver of an
Event of Default shall not suspend, waive or affect any other Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type.  Subject to the provisions of Section 12.2, none of the
undertakings, agreements, warranties, covenants and representations of any Loan
Party contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default by any Loan Party shall be deemed to have been
suspended or waived by Administrative Agent or any Lender, unless such waiver or
suspension is by an instrument in writing signed by an officer of or other
authorized employee of the Administrative Agent and the applicable required
Lenders, and directed to Borrower specifying such suspension or waiver.

12.5        Remedies. 

               Administrative Agent ‘s and each Lender’s rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies which Administrative Agent or any Lender may have under any other
agreement, including the other Loan Documents, by operation of law or
otherwise.  Recourse to the Collateral shall not be required.

54




12.6        Severability. 

               Wherever possible, each provision of this Agreement and the other
Loan Documents shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

12.7        Conflict of Terms. 

               Except as otherwise provided in this Agreement or any of the
other Loan Documents by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

12.8        [Reserved]. 

12.9        GOVERNING LAW. 

               EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.  EACH LOAN PARTY HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
PROVIDED, THAT THE ADMINISTRATIVE AGENT, THE LENDERS AND THE LOAN PARTIES
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK AND, PROVIDED,
FURTHER NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE EITHER
THE ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT.  EACH LOAN PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN

55




ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH LOAN PARTY HEREBY
WAIVES ANY OBJECTION WHICH SUCH LOAN PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO SUCH LOAN PARTY AT THE ADDRESS SET FORTH IN ANNEX B
OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH LOAN PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

12.10      Notices. 

               Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mails, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission or other electronic
transmission (with such telecopy or facsimile or other electronic transmission
promptly confirmed by delivery of a copy by personal delivery or United States
Mail as otherwise provided in this Section 12.10), (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid or (d)
when delivered, if hand-delivered by messenger, all of which shall be addressed
to the party to be notified and sent to the address or facsimile number
indicated on Annex B or to such other address (or facsimile number) as may be
substituted by notice given as herein provided.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrower or Administrative Agent ) designated on Annex B to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication. 
Notwithstanding anything herein to the contrary, notices and communications sent
to the Administrative Agent  pursuant to Articles II, III, V and Sections 10.2 -
10.7, respectively, shall not be effective until actually received by the
Administrative Agent.

56




12.11      Section Titles.

               The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

12.12      Counterparts. 

               This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

12.13      WAIVER OF JURY TRIAL. 

               BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ADMINISTRATIVE AGENT, LENDERS AND ANY LOAN PARTY ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.

12.14      [Reserved]. 

12.15      Reinstatement. 

               This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against Borrower for
liquidation or reorganization, should Borrower become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Borrower’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

57




12.16      Advice of Counsel. 

               Each of the parties represents to each other party hereto that it
has discussed this Agreement and, specifically, the provisions of Sections 12.9
and 12.13, with its counsel.

12.17      No Strict Construction. 

               The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

12.18      Securitization.

               Each Loan Party hereby acknowledges that the Administrative Agent
and the Lenders and/or each of their Affiliates may sell or securitize all or
any part of the Loans (a “Securitization”) through the pledge of all or any part
of the Loan Documents as collateral security for loans thereto or through the
sale of all or any part of the Loans or the issuance of direct or indirect
interests in all or any part of the Loans, which loans to Borrower or their
direct or indirect interests may be rated by Moody’s, S&P or one or more other
rating agencies (the “Rating Agencies”).  Each Loan Party shall cooperate with
Administrative Agent and the Lenders and their Affiliates to effect the
Securitization, including by (a) amending this Agreement and the other Loan
Documents, and executing such additional documents, as reasonably requested by
Administrative Agent and the Lenders in connection with the Securitization,
provided that (i) any such amendment or additional documentation does not impose
material additional costs on the Loan Parties, and (ii) any such amendment or
additional documentation does not materially adversely affect the rights, or
materially increase the obligations, of the Loan Parties under the Loan
Documents or change or affect in a manner adverse to the Loan Parties the
financial terms of the Loans, and (b) providing such information as may be
reasonably requested by such Purchasers in connection with the rating of the
Loans or the Securitization.

ARTICLE XIII

CROSS-GUARANTY

13.1        Cross-Guaranty. 

               Each Loan Party hereby agrees that such Loan Party is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and  performance of, all Obligations owed or hereafter owing to
Administrative Agent and Lenders by each other Loan Party.  Each Loan Party
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, and that its obligations under
this Section 13 shall be absolute and unconditional, irrespective of, and
unaffected by,

58




                         (a)          the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document or any other agreement, document or instrument to which any
Loan Party is or may become a party;

                         (b)          the absence of any action to enforce this
Agreement (including this Section 13) or any other Loan Document or the waiver
or consent by the Administrative Agent and Lenders with respect to any of the
provisions thereof;

                         (c)          the existence, value or condition of, or
failure to perfect its Lien against, any security for the Obligations or any
action, or the absence of any action, by the Administrative Agent and Lenders in
respect thereof (including the release of any such security);

                         (d)          the insolvency of any Loan Party; or

                         (e)          any other action or circumstances which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor,

it being agreed by each Loan Party that its obligations under this Section 13
shall not be discharged until the payment and performance, in full, of the
Obligations has occurred.  Each Loan Party shall be regarded, and shall be in
the same position, as principal debtor with respect to the Obligations
guaranteed hereunder. 

13.2        Waivers by Loan Parties. 

               Each Loan Party expressly waives all rights it may have now or in
the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Administrative Agent or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Loan Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Loan Party.  It is agreed among each Loan Party,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Section 13 and such waivers, Agent and
Lenders would decline to enter into this Agreement.

13.3        Benefit of Guaranty. 

               Each Loan Party agrees that the provisions of this Section 13 are
for the benefit of Administrative Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between Borrower and Administrative Agent or Lenders, the
obligations of such other Loan Party under the Loan Documents.

13.4        Subordination of Subrogation, Etc. 

               Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, and except as set forth in Section 13.7, each Loan
Party hereby  expressly and irrevocably subordinates to payment of the
Obligations any and all rights at law or in equity to subrogation,
reimbursement,  exoneration, contribution, indemnification or set off and any
and

59




all defenses available to a surety, guarantor or accommodation co-obligor until
the Obligations are indefeasibly paid in full in cash.  Each Loan Party
acknowledges and agrees that this subordination is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Loan Party’s liability hereunder or the enforceability of this Section 13, and
that Administrative Agent, Lenders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 13.4.

13.5        Election of Remedies. 

               If Administrative Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving
Administrative Agent or such Lender a Lien upon any Collateral, whether owned by
any Loan Party or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Administrative Agent or any Lender may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 13.  If, in the
exercise of any of its rights and remedies, Administrative Agent or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Loan Party or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or the like, each
Loan Party hereby consents to such action by Administrative Agent or such Lender
and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation which each Loan Party might otherwise have had but for
such action by Administrative Agent or such Lender.  Any election of remedies
which results in the denial or impairment of the right of Administrative Agent
or any Lender to seek a deficiency judgment against any Loan Party shall not
impair any other Loan Party’s obligation to pay the full amount of the
Obligations.  In the event Administrative Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Administrative Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by
Administrative Agent or such Lender but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether
Administrative Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 13, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Administrative Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

13.6        Limitation. 

               Notwithstanding any provision herein contained to the contrary,
each Loan Party’s liability under this Section 13 (which liability is in any
event in addition to amounts for which such Loan Party is primarily liable under
Section 2) shall be limited to an amount not to exceed as of any date of
determination the greater of:

                         (a)          the net amount of all Loans advanced to
any other Loan Party under this Agreement and then re-loaned or otherwise
transferred to, or for the benefit of, such Loan Party; and

60




                         (b)          the amount which could be claimed by
Administrative Agent and Lenders from such Loan Party under this Section 13
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, such Loan Party’s right of
contribution and indemnification from each other Loan Party under Section 13.7.

13.7        Contribution with Respect to Guaranty Obligations.

                         (a)          To the extent that any Loan Party shall
make a payment under this Section 13 of all or any of the Obligations (other
than Loans made to that Loan Party for which it is primarily liable) (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Loan Party, exceeds the amount
which such Loan Party would otherwise have paid if each Loan Party had paid the
aggregate Obligations satisfied by such Guarantor Payment in the same proportion
that such Loan Party’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Party as determined immediately prior to the making
of such Guarantor Payment, then, following indefeasible payment in full in cash
of the Obligations and termination of the Commitments, such Loan Party shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Party for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

                         (b)          As of any date of determination, the
“Allocable Amount” of any Loan Parties shall be equal to the maximum amount of
the claim which could then be recovered from such Loan Parties under this
Section 13 without rendering such claim voidable or avoidable under Section 548
of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

                         (c)          This Section 13.7 is intended only to
define the relative rights of Loan Parties and nothing set forth in this Section
13.7 is intended to or shall impair the obligations of Loan Parties, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement, including Section 13.1.  Nothing
contained in this Section 13.7 shall limit the liability of any Loan Party to
pay the Loans made directly or indirectly to that Loan Party and accrued
interest, Fees and expenses with respect thereto for which such Loan Party shall
be primarily liable.

                         (d)          The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Party to which such contribution and indemnification is owing.

                         (e)          The rights of the indemnifying Loan
Parties against other Loan Parties under this Section 13.7 shall be exercisable
upon the full and indefeasible payment of the Obligations and the termination of
the Commitments.

61




13.8        Liability Cumulative. 

               The liability of Loan Parties under this Section 13 is in
addition to and shall be cumulative with all liabilities of each Loan Party to
Administrative Agent and Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any Obligations
or obligation of the other Loan Party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

62




                         IN WITNESS WHEREOF, this Agreement has been duly
executed as of the date first written above.

 

BORROWER:

 

 

 

THE PRINCETON REVIEW, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrew J. Bonanni

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew J. Bonanni

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

PRINCETON REVIEW OPERATIONS, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrew J. Bonanni

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew J. Bonanni

 

Title:

Chief Financial Officer and Treasurer




 

ADMINISTRATIVE AGENT:

 

 

 

GOLUB CAPITAL INCORPORATED

 

 

 

 

By:

/s/ Lawrence E. Golub

 

 

--------------------------------------------------------------------------------

 

Name:

Lawrence E. Golub

 

Title:

President

 

 

 

 

 

 

 

LENDERS:

 

 

 

GOLUB CAPITAL CP FUNDING, LLC

 

 

 

 

By:

/s/ Lawrence E. Golub

 

 

--------------------------------------------------------------------------------

 

Name:

Lawrence E. Golub

 

Title:

President

 